Exhibit 10.3

THROUGHPUT AND TANKAGE AGREEMENT
(El Dorado Terminal and Tankage)


This Throughput and Tankage Agreement (this “Agreement”) is dated as of
February 10, 2014 by and between Lion Oil Company, an Arkansas corporation
(“Lion”), and Delek Logistics Operating, LLC, a Delaware liability company
(“Logistics”), and, for the limited purposes specified in Section 22, J. Aron &
Company, a New York general partnership (“J. Aron”). Each of Lion and Logistics
are individually referred to herein as a “Party” and collectively as the
“Parties.”
RECITALS:
WHEREAS, pursuant to and subject to the terms of the Supply and Offtake
Agreement, J. Aron supplies Crude Oil to Lion to be processed at the Refinery
and purchases Products produced by Lion at the Refinery;
WHEREAS, on the Effective Date, Lion transferred to Logistics all of its rights,
title and interest in the Tankage and the Terminal;
WHEREAS, in connection with such transfer, (i) the Storage Facilities Agreement
is being amended to remove therefrom the assets subject to such transfer and the
rights and obligations of the parties thereto related to such assets and (ii)
the Parties are entering into this Agreement to provide the rights and
obligations of the Parties with respect to such assets; and
WHEREAS, Lion and Logistics desire to record the terms and conditions upon which
Lion shall use the Tankage and the Terminal and Logistics shall provide services
at the Tankage and the Terminal and serve as bailees of all Products held
therein and owned by Lion or its assignee.
NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties do hereby agree as follows:
Section 1.Definitions and Construction.
(a)    Definitions. For purposes of this Agreement, including the foregoing
recitals, the following terms shall have the meanings indicated below.
“Actual Month End Product Volume” has the meaning specified in Section 10(i)(i).
“Actual Throughput” means the aggregate volume of Materials that Lion
throughputs at the Terminal.
“Affiliate” means, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (i) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power




--------------------------------------------------------------------------------



to vote in the election of directors, managers or Persons performing similar
functions, (ii) ownership of 50% or more of the equity or equivalent interest in
any Person and (iii) the ability to direct the business and affairs of any
Person by acting as a general partner, manager or otherwise. Notwithstanding the
foregoing, for purposes of this Agreement, Delek US and its subsidiaries (other
than the General Partner, the Partnership and its subsidiaries), including Lion,
on the one hand, and the General Partner, the Partnership and its subsidiaries,
including Logistics, on the other hand, shall not be considered Affiliates of
each other.
“Ancillary Services” means the following services to be provided by Logistics to
Lion: truck receipts (feedstocks, blendstocks and unfinished products), truck
rack blending, tank sampling, tank-to-tank transfers, ethanol storage, ethanol
blending, generic gasoline additization, lubricity/conductivity additization,
product receipt, proprietary additive additization, red dye additization,
transmix, coke, slurry and butane loading/unloading (truck) and seasonal flow
improver additization or other similar services.
“Ancillary Services Fees” means, for any month during the Term of this
Agreement, the fees set forth on Exhibit B to be paid by Lion pursuant to
Section 2(c)(ii) during that month for Ancillary Services provided by Logistics.
“API” means the American Petroleum Institute.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision of condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question, including Environmental Law.
“Assumed OPEX” means $7,400,000.
“ASTM” means American Society for Testing and Materials.
“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditor’s
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment,

- 2 -

--------------------------------------------------------------------------------



sequestration or other legal process levied, enforced or sued on or against all
or substantially all of its assets, (viii) files an answer or other pleading
admitting or failing to contest the allegations of a petition filed against it
in any proceeding of the foregoing nature, (ix) causes or is subject to any
event with respect to it which, under Applicable Law, has an analogous effect to
any of the foregoing events, (x) has instituted against it a proceeding seeking
a judgment of insolvency or bankruptcy under any bankruptcy or insolvency law or
other similar law affecting creditors’ rights and such proceeding is not
dismissed within 15 consecutive calendar days or (xi) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing events.
“barrel” means 42 U.S. gallons, measured at 60° F.
“bpd” means barrels per day.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York.
“Capacity Resolution” has the meaning set forth in Section 10(c).
“Capital Amortization Period” has the meaning set forth in Section 2(i)(iv).
“Capital Expenditure Notice” has the meaning set forth in Section 2(i)(iii).
“Capital Improvement” means (a) any modification, improvement, expansion or
increase in the capacity of the Terminal or the Tankage or any portion thereof,
or (b) any connection, or new point of receipt or delivery for Materials.
“Claimant” shall have the meaning assigned to such term in Section 21(m).
“Confidential Information” means all information, documents, records and data
that a Party furnishes or otherwise discloses to the other Party (including any
such items furnished prior to the execution of this Agreement), together with
all analyses, compilations, studies, memoranda, notes or other documents,
records or data (in whatever form maintained, whether documentary, computer or
other electronic storage or otherwise) prepared by the receiving Party which
contain or otherwise reflect or are generated from such information, documents,
records and data; provided, however, that the term “Confidential Information”
does not include any information that (i) at the time of disclosure or
thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (ii) is developed by
the receiving Party without reliance on any Confidential Information or (iii) is
or was available to the receiving Party on a nonconfidential basis from a source
other than the disclosing Party that, insofar as is known to the receiving Party
after reasonable inquiry, is not prohibited from transmitting the information to
the recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.
“Contract Quarter” means a three-month period that commences on January 1, April
1, July 1 or October 1, and ends on March 31, June 30, September 30 or December
31 of each calendar

- 3 -

--------------------------------------------------------------------------------



year, respectively, except that the initial Contract Quarter shall commence on
the Effective Date and end on March 31, 2014 and the final Contract Quarter
shall end on the last day of the Term.
“Contract Year” means a year that commences on July 1 and ends on the last day
of June in the following year, except that the initial Contract Year shall
commence on the Effective Date and end on June 30, 2014 and the final Contract
Year shall end on the last day of the Term.
“Control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
“CPT” means the prevailing local time in the Central time zone.
“Crude Oil” means the naturally occurring hydrocarbon mixtures but not including
recovered or recycled oils or any cracked materials.
“Defaulting Party” has the meaning specified in Section 18(b).
“Deficiency Notice” has the meaning set forth in Section 9(a).
“Deficiency Payment” has the meaning set forth in Section 9(a).
“Delek US” means Delek US Holdings, Inc., a Delaware corporation.
“Designation Period” has the meaning specified in Section 22(a).
“Dispute” means any and all disputes, claims, controversies and other matters in
question between Logistics, on the one hand, and Lion, on the other hand, under
this Agreement.
“Effective Date” means February 10, 2014.
“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other similar federal, state or
local environmental conservation and protection laws, each as amended from time
to time.
“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.

- 4 -

--------------------------------------------------------------------------------



“EPA” means the United States Environmental Protection Agency.
“Estimated Expansion Capital Expenditure” has the meaning set forth in Section
2(i)(iii).
“Event of Default” has the meaning specified in Section 18(a).
“Expansion Capital Expenditure” has the meaning set forth in Section 2(i)(iii).
“Expiration Date” means the “Expiration Date” as defined in the Supply and
Offtake Agreement, or, if later, the date on which all obligations thereunder
are finally settled.
“First Offer Period” has the meaning set forth in Section 7.
“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the order of any court or Governmental
Authority having jurisdiction while the same is in force and effect, civil
disturbances, explosions, breakage, accident to machinery, storage tanks or
lines of pipe, inability to obtain or unavoidable delay in obtaining material or
equipment, inability to obtain Materials because of a failure of third-party
pipelines, and any other causes whether of the kind herein enumerated or
otherwise not reasonably within the control of the Party claiming suspension,
delay or interruption and which through the exercise of due diligence such Party
is unable to prevent or overcome.
“Force Majeure Notice” has the meaning set forth in Section 5(a).
“Force Majeure Party” has the meaning set forth in Section 5(a).
“Force Majeure Period” has the meaning set forth in Section 5(a).
“General Partner” means the general partner of the Partnership.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Group A Minimum Storage Capacity” means an aggregate usable storage capacity of
1,140,000 barrels for storage of Materials other than Group B Materials and
Group C Materials.
“Group A Storage Fee” has the meaning set forth in Section 2(d)(i).
“Group A Tankage” means the tankage adjacent to the Refinery listed on Exhibit A
that is used for storage of Materials other than Group B Materials and Group C
Materials.
“Group B Materials” means the Materials listed in Exhibit C.

- 5 -

--------------------------------------------------------------------------------



“Group B Minimum Storage Capacity” means an aggregate usable storage capacity of
122,000 barrels for storage of Group B Materials.
“Group B Storage Fee” has the meaning set forth in Section 2(d)(i).
“Group B Tankage” means the tankage adjacent to the Refinery listed on Exhibit A
that is used for storage of Group B Materials.
“Group C Materials” means the Materials listed on Exhibit D.
“Group C Minimum Storage Capacity” means an aggregate usable storage capacity of
550,000 barrels for storage of Group C Materials.
“Group C Storage Fee” has the meaning set forth in Section 2(d)(i).
“Group C Tankage” means the tankage adjacent to the Refinery listed on Exhibit A
that is used for storage of Group C Materials.
“Inflation Index” means, at any adjustment date hereunder, the year-over-year
change in the PPI.
“Initial Term” has the meaning set forth in Section 6(a).
“Intermediates” means any hydrocarbons that are unfinished products or that
require further processing to be sold as, or blended into, finished products.
“J. Aron” has the meaning specified in the preamble to this Agreement.
“J. Aron Materials” has the meaning specified in Section 22(a).
“Liabilities” means any Losses, including any Losses directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Losses arising from compliance or
non-compliance with Applicable Law.
“Lion” has the meaning specified in the preamble to this Agreement.
“Lion Indemnitees” has the meaning set forth in Section 19(a).
“Logistics” has the meaning specified in the preamble to this Agreement.
“Logistics Indemnitees” has the meaning set forth in Section 19(b).
“Losses” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses of any kind
(including reasonable attorneys’ fees and other fees, court costs and other
disbursements).
“LOTT” means Lion Oil Trading & Transportation, LLC, a Texas limited liability
company.

- 6 -

--------------------------------------------------------------------------------



“Materials” means any Crude Oil, Intermediates, Products and other hydrocarbons,
Group B Materials and/or Group C Materials stored under this Agreement.
“Minimum Storage Capacity” means the Group A Minimum Storage Capacity, the Group
B Minimum Storage Capacity and the Group C Minimum Storage Capacity.
“Monthly Expansion Capital Amount” has the meaning set forth in Section
2(i)(iv).
“Minimum Throughput Capacity” means an aggregate amount of throughput capacity
at the Terminal equal to 26,000 bpd multiplied by the number of calendar days in
the Contract Quarter.
“Minimum Throughput Commitment” means an aggregate amount of Materials equal to
11,000 bpd multiplied by the number of calendar days in the Contract Quarter.
“Non-Defaulting Party” means the Party other than the Defaulting Party.
“Notice Period” has the meaning set forth in Section 16(b).
“NSV” means, with respect to any measurement of volume, the total liquid volume,
excluding basic sediment and water and free water, corrected for the observed
temperature to 60º F.
“Omnibus Agreement” means that certain Second Amended and Restated Omnibus
Agreement dated as of February 10, 2014, among Delek US, on behalf of itself and
the other Delek Entities (as defined therein), Delek Refining, Ltd., Lion, the
Partnership, Paline Pipeline Company, LLC, SALA Gathering Systems, LLC, Magnolia
Pipeline Company, LLC, El Dorado Pipeline Company, LLC, Delek Crude Logistics,
LLC, Delek Marketing-Big Sandy, LLC, Delek Marketing & Supply, LP, Logistics and
the General Partner, as the same may be amended from time to time.
“Open Assets” has the meaning set forth in Section 2(j).
“OPIS” has the meaning set forth in Section 3(c).
“Parties” or “Party” has the meaning set forth in the preamble to this
Agreement.
“Partnership” means Delek Logistics Partners, LP, a Delaware limited
partnership.
“Partnership Change of Control” means any event or change whereby Delek US
ceases to Control the General Partner.
“Permitted Lien(s)” means (a)(i) liens on real estate for real estate taxes,
assessments, sewer and water charges and/or other governmental charges and
levies not yet delinquent and (ii) liens for taxes, assessments, judgments,
governmental charges or levies, or claims not yet delinquent or the non-payment
of which is being diligently contested in good faith by appropriate proceedings
and for which adequate reserves have been set aside; (b) liens of mechanics,
laborers, suppliers, workers and materialmen incurred in the ordinary course of
business for sums not yet due or being diligently contested in good faith;
provided, however, that if a reserve or appropriate provision shall

- 7 -

--------------------------------------------------------------------------------



be required by GAAP, then such reserve or provision shall have been made
therefor; (c) liens incurred in the ordinary course of business in connection
with worker’s compensation and unemployment insurance or other types of social
security benefits; (d) liens securing rental, storage, throughput, handling or
other fees or charges owing from time to time to common carriers, solely to the
extent of such fees or charges; and (e) liens created pursuant to this
Agreement.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or political subdivision thereof or other entity.
“PPI” means the Producer Price Index—Commodities—Finished Goods, as reported by
the U.S. Bureau of Labor Statistics.
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate.
“Product” means any refined petroleum products stored and handled under this
Agreement in support of Lion’s operations at the Refinery.
“Purchase Agreement” means the Asset Purchase Agreement (El Dorardo Terminal and
Tankage) dated as of February 10, 2014 between Lion, as seller, and Logistics,
as buyer.
“Receiving Party Personnel” has the meaning set forth in Section 21(n)(iv).
“Refinery” means Lion’s Crude Oil refinery in El Dorado, Arkansas.
“Renewal Term” has the meaning set forth in Section 6(a).
“Required Permits” has the meaning specified in Section 10(f).
“Respondent” shall have the meaning assigned to such term in Section 21(m).
“Restoration” has the meaning set forth in Section 10(b).
“Right of First Refusal” has the meaning set forth in Section 7.
“Services” has the meaning specified in Section 11(a).
“Shortfall Payment” has the meaning set forth in Section 2(e)(i).
“Special Damages” has the meaning set forth in Section 20.
“Storage Facilities Agreement” means the Storage Facilities Agreement by and
among J. Aron, Lion and LOTT, dated as of April 29, 2011, as amended by
Amendment No. 1 thereto dated as of November 7, 2012, as from time to time
further amended, modified and/or restated, and any replacement thereof.

- 8 -

--------------------------------------------------------------------------------



“Storage Fees” means the Group A Storage Fee, the Group B Storage Fee and the
Group C Storage Fee.
“Supplier’s Inspector” means any Person selected by Lion (or its assignee) to
perform any and all inspections required by Lion in a commercially reasonable
manner at Lion’s own cost and expense that is acting as an agent for Lion (or
its assignee) and that (1) is a Person who performs sampling, quality analysis
and quantity determination of the Materials purchased and sold under the Supply
and Offtake Agreement and is licensed to do so, (2) is not an Affiliate of any
Party and (3) in the commercially reasonable judgment of Lion (or its assignee),
is qualified and reputed to perform its services in accordance with Applicable
Law and industry practice.
“Supply and Offtake Agreement” means that certain Amended and Restated Supply
and Offtake Agreement dated as of December 23, 2013 by and among Lion, LOTT and
J. Aron, as from time to time amended, modified and/or restated, and any
replacement thereof
“Suspension Notice” has the meaning set forth in Section 16(b).
“Tankage” means the Group A Tankage, the Group B Tankage and the Group C
Tankage.
“Term” has the meaning set forth in Section 6(a).
“Terminal” means the light products loading rack located adjacent to the
Refinery, including the loading, office and shop facilities owned, operated,
leased or used pursuant to a contractual right of use by Logistics or its
Affiliates, which includes the additive tanks located at the terminal that store
Materials and the piping, truck facilities and other facilities related thereto,
together with existing and future modifications, improvements or additions.
“Termination Notice” has the meaning set forth in Section 5(b).
“Throughput Fee” has the meaning set forth in Section 2(c)(i).
“Transaction Agreements” means, collectively, this Agreement, the Purchase
Agreement, the Omnibus Agreement, the Lease and Access Agreement (El Dorado
Terminal and Tankage) dated as of February 10, 2014 between Lion and Logistics
and the Site Services Agreement (El Dorado Terminal and Tankage Agreement) dated
as of February 10, 2014 between Lion and Logistics.
“Volume Determination Procedures” mean Lion’s ordinary month-end procedures for
determining the NSV of Materials held in the Tankage, which for each Contract
Quarter-end shall be based on manual gauge readings of the Tankage as at the end
of such Contract Quarter.
(b)    Construction of Agreement.
(i)    Unless otherwise specified, all references herein are to the Articles,
Sections and Exhibits of this Agreement and all Schedules and Exhibits are
incorporated herein.
(ii)    All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.

- 9 -

--------------------------------------------------------------------------------



(iii)    Unless expressly provided otherwise, the word “including” as used
herein does not limit the preceding words or terms and shall be read to be
followed by the words “without limitation” or words having similar import.
(iv)    Unless expressly provided otherwise, all references to days, weeks,
months and quarters mean calendar days, weeks, months and quarters,
respectively.
(v)    Unless expressly provided otherwise, references herein to “consent” mean
the prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.
(vi)    A reference to any Party to this Agreement or another agreement or
document includes the Party’s permitted successors and assigns.
(vii)    Unless the contrary clearly appears from the context, for purposes of
this Agreement, the singular number includes the plural number and vice versa;
and each gender includes the other gender.
(viii)    Except where specifically stated otherwise, any reference to any
Applicable Law or agreement shall be a reference to the same as amended,
supplemented or reenacted from time to time.
(ix)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
(c)    The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.
Section 2.    Agreement to Use Services Relating to Terminal and Tankage.
The Parties intend to be strictly bound by the terms set forth in this
Agreement, which sets forth fees to Logistics to be paid by Lion and requires
Logistics to provide certain throughput and storage services to Lion.
(a)    Obligations of Logistics. During the Term and subject to the terms and
conditions of this Agreement, Logistics agrees to: (i) own or lease and operate
and maintain in accordance with Section 10(b) all assets necessary to handle the
Materials from Lion; (ii) provide the services required under this Agreement;
and (iii) perform all operations relating to the Terminal and the Tankage that
it is required to perform under the Transaction Agreements.
(b)    Minimum Throughput Commitment at the Terminal. During each Contract
Quarter during the Term and subject to the terms and conditions of this
Agreement, Lion agrees that, commencing on the Effective Date, Lion shall
throughput at least the Minimum Throughput Commitment at the Terminal, and
Logistics shall make available to Lion dedicated capacity at the Terminal, at
all times sufficient to allow Lion to throughput the Minimum Throughput Capacity
at

- 10 -

--------------------------------------------------------------------------------



the Terminal. Allocation of capacity for Materials of different types at the
Terminal shall be in accordance with practices as of the Effective Date, or as
otherwise may be agreed between the Parties from time to time.
(c)    Throughput Fee at the Terminal.
(i)    The throughput fee initially applicable to throughput at the Terminal
shall be $0.50 per barrel (the “Throughput Fee”). Subject to Sections 2(e) and
Section 2(h), Lion shall pay Logistics an amount equal to the Throughput Fee
multiplied by the Actual Throughput at the Terminal.
(ii)    Logistics shall provide the Ancillary Services to Lion at the Terminal.
Lion shall pay the per-barrel Ancillary Services Fees listed on Exhibit B for
such services. All fuel additives, dyes, de-icers and other additions requested
to be added to the Materials will be provided by Lion at no cost to Logistics.
(iii)    The Throughput Fee shall be adjusted on July 1 of each Contract Year
commencing on July 1, 2014, by an amount equal to the increase or decrease, if
any, in the Inflation Index; provided, however, that the Throughput Fee shall
not be decreased below the initial Throughput Fee provided in this Section 2(c).
If the PPI is no longer published, Logistics and Lion shall negotiate in good
faith to agree on a new index that gives comparable protection against inflation
and the same method of adjustment for increases or decreases in the new index
shall be used to calculate increases or decreases in the Throughput Fee. If Lion
and Logistics are unable to agree, a new index will be determined by arbitration
in accordance with Section 21(m) and the same method of adjustment for increases
in the new index shall be used to calculate increases in the Throughput Fee.
(iv)    During the Term of this Agreement, if new laws or regulations are
enacted that require Logistics to make substantial and unanticipated capital
expenditures with respect to the Terminal, the Parties will renegotiate the
Throughput Fee in good faith in order to compensate Logistics on account of such
incremental capital costs. The Parties shall use their commercially reasonable
efforts to mitigate the impact of, and comply with, such new laws or
regulations. If Lion and Logistics are unable to agree upon a renegotiated
Throughput Fee, the renegotiated Throughput Fee will be determined by
arbitration in accordance with Section 21(m).
(d)    Storage Fees for the Tankage.
(i)    Lion shall pay Logistics a fee of $750,000 per month (the “Group A
Storage Fee”) for dedicated storage capacity in the Group A Tankage. Lion shall
pay Logistics a fee of $19,000 per month (the “Group B Storage Fee”) for
dedicated storage capacity in the Group B Tankage. Lion shall pay Logistics a
fee of $530,000 per month (the “Group C Storage Fee”) for dedicated storage
capacity in the Group C Tankage.

- 11 -

--------------------------------------------------------------------------------



(ii)    Notwithstanding the foregoing, in the event that the Effective Date is
any date other than the first day of a calendar month, then the Storage Fees for
the initial contract month shall be prorated based upon the number of days
remaining in such month.
(iii)    The Materials storage capacity provided to Lion in the Tankage may be
temporarily reduced by Logistics (without any adjustment to the Storage Fees) as
a result of repairs and/or maintenance on storage tanks that reduce the storage
capacity available in Tankage, so long as the reduced storage capacity will not
result in the inability of Logistics to provide the Group A Minimum Storage
Capacity, the Group B Minimum Storage Capacity or the Group C Minimum Storage
Capacity.
(iv)    The amount of the Storage Fees shall be adjusted on July 1 of each
Contract Year commencing on July 1, 2014, by an amount equal to the increase or
decrease, if any, in the Inflation Index, provided, however, that the Storage
Fees shall not be decreased below the initial Storage Fees provided in this
Section 2(d). If the PPI is no longer published, Lion and Logistics shall
negotiate in good faith to agree upon a new index that gives comparable
protection against inflation and the same method of adjustment for increases or
decreases in the new index shall be used to calculate increases or decreases in
the Storage Fees. If Lion and Logistics are unable to agree upon a new index,
the new index will be determined by arbitration in accordance with Section
21(m).
(v)    During the Term of this Agreement, if new laws or regulations are enacted
that require Logistics to make substantial and unanticipated capital
expenditures with respect to the Tankage, the Parties will renegotiate the
Storage Fees in good faith in order to compensate Logistics on account of such
incremental capital costs. The Parties shall use their commercially reasonable
efforts to mitigate the impact of, and comply with, such new laws or
regulations. If Lion and Logistics are unable to agree upon renegotiated Storage
Fees, the renegotiated Storage Fees will be determined by arbitration in
accordance with Section 21(m).
(vi)    Allocation of storage capacity for separate Materials in the Tankage
shall be in accordance with current practices, or as otherwise may be agreed
between the Parties from time to time.
(e)    Shortfalls.
(i)    If, for any Contract Quarter, Actual Throughput is less than the Minimum
Throughput Commitment, then Lion shall pay Logistics an amount (a “Shortfall
Payment”) equal to the difference between (i) the Minimum Throughput Commitment
multiplied by the Throughput Fee and (ii) the aggregate Throughput Fees for such
Contract Quarter payable under Section 2(c)(i).
(ii)    The Parties acknowledge and agree that there shall be no carry-over of
deficiency volumes with respect to the Minimum Throughput Commitment and the
payment by Lion of the Shortfall Payment shall relieve Lion of any obligation to
meet such Minimum Throughput Commitment for the relevant Contract Quarter. The
Parties further acknowledge

- 12 -

--------------------------------------------------------------------------------



and agree that there shall not be any carry-over of volumes in excess of the
Minimum Throughput Commitment to any subsequent Contract Quarter.
(f)    Operating and Capital Expenses.
(i)    Except as provided in the Omnibus Agreement and Section 2(f)(ii), during
the Term and subject to the terms and conditions of this Agreement, including
Section 2(i), Logistics will bear 100% of all operating and capital expenses
incurred in its operation of the Terminal and the Tankage. For avoidance of
doubt, such operating expenses shall include all tank inspections (including
inspections in compliance with API Standard 653 for Aboveground Storage Tanks)
conducted after the Effective Date on the tanks included within the Tankage,
including any repairs or tests or consequential remediation that may be required
to be made to such Tankage as a result of any discovery made during such
inspections.
(ii)    At the end of the first four complete Contract Quarters following the
Effective Date, Logistics shall calculate the aggregate operating expenses
incurred in the operation of the Terminal and the Tankage during that
twelve-month period (provided that such calculation shall not include
extraordinary and non-recurring items of expense that are not reasonably
expected to recur in future periods during the Term). In the event that such
aggregate operating expenses exceed the Assumed OPEX, (A) Lion shall make a
one-time positive adjustment to the fees hereunder to Logistics in an amount
equal to the excess, if any, of such operating expenses over the Assumed OPEX
(without duplication of any other expenses reimbursement hereunder) and (B) the
Parties shall increase the Throughput Fee and/or the Storage Fee by an amount
necessary to increase the aggregate fees payable hereunder by an amount equal to
the excess, if any, of such aggregate operating expenses over the Assumed OPEX
for the remainder of the Term. In the event that such aggregate operating
expenses are less than the Assumed OPEX, (A) Logistics shall make a one-time
negative adjustment to the fees hereunder to Lion in an amount equal to the
excess, if any, of the Assumed OPEX over such operating expenses and (B) the
Parties shall decrease the Throughput Fee and/or the Storage Fee by an amount
necessary to decrease the aggregate fees payable hereunder by an amount equal to
the difference between the Assumed OPEX and such actual operating expenses for
the remainder of the Term.
(g)    Taxes. Lion will pay all taxes, import duties, license fees and other
charges by any Governmental Authority levied on or with respect to the Materials
delivered by Lion at the Terminal or the Tankage, including, but not limited to,
any state gross receipts and compensating (use) taxes; provided, however, that
Lion shall not be liable hereunder for taxes (including ad valorem taxes)
assessed against Logistics based on Logistics’ income or ownership of the
Terminal and the Tankage. Should any Party be required to pay or collect any
taxes, duties, charges and or assessments pursuant to any federal, state, county
or municipal law or authority now in effect or hereafter to become effective
which are payable by the other Party pursuant to this Section 2(g), the proper
Party shall promptly reimburse the other Party therefor.
(h)    Invoicing and Timing of Payments. Logistics shall invoice Lion monthly
(or, in the case of Shortfall Payments, quarterly). Lion will make payments to
Logistics on a monthly (or, in the case of Shortfall Payments, quarterly) basis
during the Term with respect to services rendered

- 13 -

--------------------------------------------------------------------------------



by Logistics under this Agreement in the prior month (or, in the case of
Shortfall Payments, Contract Quarter) upon the later of (i) 10 days after its
receipt of such invoice and (ii) 30 days following the end of the calendar month
(or, in the case of Shortfall Payments, Contract Quarter) during which the
invoiced services were performed. Any past due payments owed by Lion to
Logistics shall accrue interest, payable on demand, at the Prime Rate from the
due date of the payment through the actual date of payment. Payment of any
Throughput Fees, Storage Fees or Shortfall Payments pursuant to this Section 2
shall be made by wire transfer of immediately available funds to an account
designated in writing by Logistics. If any such fee shall be due and payable on
a day that is not a Business Day, such payment shall be due and payable on the
next succeeding Business Day.
(i)    Capital Improvements. During the term of this Agreement, Lion shall be
entitled to designate Capital Improvements to be made to the Terminal and the
Tankage. The following provisions shall set forth the procedures pursuant to
which Capital Improvements designated by Lion may be constructed:
(i)    For any Capital Improvement designated by Lion, Lion shall submit a
written proposal, including all specifications then available to it, for the
proposed Capital Improvement to the Terminal and/or the Tankage, as the case may
be.
(ii)    Logistics will review such proposal to determine, in its sole
discretion, whether it will consent to proceed with the proposed Capital
Improvement.
(iii)    Should Logistics determine to proceed and construct or cause to be
constructed the approved Capital Improvement, Logistics will obtain bids from
two or more general contractors reasonably acceptable to Lion for the
construction of the Capital Improvement. Based upon the bids, Logistics will
notify Lion of Logistics’ estimate of the total cost necessary to construct such
Capital Improvement (the “Capital Expenditure Notice”) (which amount shall
include the costs of capital and any other costs necessary to place such Capital
Improvement in service) (“Estimated Expansion Capital Expenditure”). Within 30
days of the Capital Expenditure Notice, Lion will notify Logistics whether or
not Lion agrees to such Estimated Expansion Capital Expenditure. In the event
Lion does not agree with such Estimated Expansion Capital Expenditure, the
Parties shall work together in good faith to reach agreement on the Estimated
Expansion Capital Expenditure (the agreed amount is referred to as the
“Expansion Capital Expenditure”); provided that, in the event the Parties do not
reach such agreement within 60 days of the Capital Expenditure Notice, Lion
shall be entitled to proceed with the construction of the Capital Improvement in
accordance with Section 2(i)(v) below.
(iv)    Prior to beginning any construction on the Capital Improvement, (1)
Logistics shall have received all necessary regulatory approvals, (2) Logistics
and Lion shall have agreed on (A) an additional monthly payment amount to be
paid by Lion to Logistics (the “Monthly Expansion Capital Amount”) which amount
(x) shall be payable over a mutually agreed upon term not to exceed the then
remaining balance of the Initial Term (or the then current Renewal Term) plus
any Renewal Term to which Lion is then committed or shall then commit (the
“Capital Amortization Period”), and (y) shall be sufficient to provide Logistics
the equivalent of a rate of return equal to the Prime Rate plus an additional
rate

- 14 -

--------------------------------------------------------------------------------



of return to be agreed to by the Parties over the Capital Amortization Period on
the Expansion Capital Expenditure after taking into account the increased cash
flows to Logistics reasonably anticipated to be received by Logistics from Lion
(or from a third party pursuant to a direct contractual commitment to Logistics)
in connection with such Capital Improvement, or (B) another adjustment to the
Throughput Fee or the Storage Fees, as applicable, as the Parties may agree and
(3) the Parties shall have agreed on any adjustment to the Minimum Throughput
Commitment, the Minimum Throughput Capacity or the Minimum Storage Capacity, as
the case may be. The Monthly Expansion Capital Amount, if applicable, shall be
billed and paid monthly following the commencement of operations of the Capital
Improvement and Lion’s obligation to pay the Monthly Expansion Capital Amount
shall survive the termination of this Agreement (other than a termination in
connection with a breach of this Agreement by Logistics or a Force Majeure event
affecting the ability of Logistics to provide services under this Agreement). In
connection with the construction of any Capital Improvement pursuant to this
Section 2(i)(iv), Lion shall be entitled to participate in all stages of
planning, scheduling, implementing, and oversight of the construction. Lion
shall also be entitled to audit all expenditures incurred in connection with the
Capital Improvement in accordance with Section 21(o). The Parties agree that any
Capital Improvement constructed by Logistics pursuant to this Section 2(i)(iv)
shall be treated as the separate property of Logistics.
(v)    If for any reason the Capital Improvement shall not be constructed
pursuant to Section 2(i)(iv) above, and such Capital Improvement is in
accordance with applicable required engineering and regulatory standards, and
the Parties agree that the Capital Improvement would not reasonably be expected
to have a material adverse impact on the operations or efficiency of the
Terminal or the Tankage, taken as a whole, or result in any material additional
unreimbursed costs to Logistics, then Lion may proceed with the construction and
financing of the Capital Improvement and, upon completion of construction, Lion
shall be the owner and operator of such Capital Improvement. The Parties agree
that any Capital Improvement constructed by Lion pursuant to this Section
2(i)(v) shall be treated as the separate property of Lion. Logistics shall
reasonably cooperate with Lion in ensuring that the Capital Improvement shall
operate as intended, including by operating and maintaining all necessary
connections to the Terminal and the Tankage, subject to Lion’s reimbursing
Logistics on a monthly basis for any incremental expenses arising from operating
or maintaining such connections as determined by Logistics in good faith. Lion
shall defend, indemnify and hold harmless the Logistics Indemnitees from and
against any Liabilities resulting from the construction, ownership and operation
by Lion of any Capital Improvement constructed by Lion pursuant to this Section
2(i)(v).
(vi)    Upon completion of the construction of such Capital Improvement,
Logistics or Lion, as applicable, will own such Capital Improvement, and will
operate and maintain such Capital Improvement in accordance with Applicable Law
and recognized industry standards.
(j)    Marketing of Throughput and Storage Services to Third Parties. During the
Term, Logistics may provide throughput services to third parties at the Terminal
and storage services to

- 15 -

--------------------------------------------------------------------------------



third parties in the Tankage, provided that, (i) the provision of such
throughput and storage services to third parties is not reasonably likely to
negatively impact Lion’s ability to use either the Terminal or the Tankage in
accordance with the terms of this Agreement in any material respect, (ii) prior
to any third party use of either of the Terminal or the Tankage or the entry
into any agreement with respect thereto, Logistics shall have received prior
written consent from Lion with respect to such third party usage or the entry
into such agreement, as applicable, not to be unreasonably withheld, conditioned
or delayed and (iii) to the extent such third-party usage reduces the ability of
Logistics to provide the Minimum Throughput Capacity or the applicable Minimum
Storage Capacity, the Minimum Throughput Commitment or the Storage Fees, as
applicable, shall be proportionately reduced to the extent of the difference
between the Minimum Throughput Capacity or the applicable Minimum Storage
Capacity and the amount that can be throughput at the Terminal or stored in the
Tankage (prorated for the portion of the Contract Quarter during which the
Minimum Throughput Capacity or the applicable Minimum Storage Capacity was
unavailable). Notwithstanding the foregoing, to the extent Lion is not using any
portion of the Terminal or the Tankage (the “Open Assets”) during a Force
Majeure event set forth in Section 5 or the Notice Period set forth in Section
16, Logistics may provide throughput and/or storage services to third parties on
the Open Assets pursuant to one or more third-party agreements without the
consent of Lion, and the Minimum Throughput Commitment and the applicable
Storage Fee will be reduced to the extent of such third-party usage as set forth
above; provided that such third-party agreements and related services shall
terminate following the end of the Force Majeure Period or the restoration of
Refinery operations, as applicable.
(k)    Removal of Tank for Service or Inspection. The Parties agree that if they
mutually determine to remove a tank included in the Tankage from service or if a
tank included in the Tankage is removed from service for inspection in
compliance with API Standard 653 for Aboveground Storage Tanks, then Logistics
will not be required to utilize, operate or maintain such tank or provide the
services required under this Agreement with respect to such tank; provided,
however, that any such removal will not reduce the Storage Fees except to the
extent that Logistics is unable to provide to Lion the applicable Minimum
Storage Capacity.
(l)    Documentation. Logistics shall furnish Lion with the following reports
covering services hereunder involving Lion’s Materials:
(i)    Within 10 Business Days following the end of the month, a statement
showing, by Material: (A) Lion’s monthly aggregate deliveries into the Terminal
and the Tankage; (B) Lion’s monthly receipts from the Terminal and the Tankage;
(C) calculation of all Lion’s monthly services fees under this Agreement; (D)
Lion’s opening inventory for the preceding month; and (E) Lion’s closing
inventory for the preceding month.
(ii)    A copy of any meter calibration report, to be available for inspection
upon reasonable request by Lion following any calibration.
(iii)    Upon delivery from the Terminal and the Tankage, a bill of lading to
the carrier for each truck delivery. As reasonably requested by Lion, bill of
lading information shall be provided to Lion’s accounting group. Upon each truck
delivery from the Terminal

- 16 -

--------------------------------------------------------------------------------



and the Tankage, bill of lading information shall be sent electronically through
a mutually agreeable system.
(iv)    Transfer documents for each in-tank transfer.
(v)    Logistics shall be required to maintain the capabilities to support truck
load authorization technologies at the Terminal and the Tankage. However, costs
incurred by Logistics for replacement of loading systems or software or other
upgrades made at the request of Lion shall be recoverable from Lion either as a
lump sum payment or through an increase in Throughput Fees.
Section 3.    Custody, Title and Risk of Loss.
(a)    Subject to Section 22, Lion shall, at all times during the Term, retain
exclusive legal title to the Materials stored or throughput by it at the Tankage
and the Terminal, and such Materials shall remain Lion’s exclusive property.
Lion hereby represents (subject to Section 22) that, at all times during the
Term, it holds exclusive legal title to the Materials throughput or stored by it
at the Tankage and the Terminal, free and clear of any liens, security
interests, encumbrances and claims whatsoever, other than (a) Permitted Liens
and (b) any liens, security interests, encumbrances and claims with respect to
which Lion has entered into an agreement reasonably acceptable to Logistics
subordinating such lien, security interest, encumbrance or claim to any
applicable rights of Logistics under this Agreement.
(b)    During the time any Materials are held or throughput at the Tankage or
the Terminal, Logistics shall be solely responsible for compliance with all
Applicable Laws pertaining to the possession, handling, use and processing of
such Materials.
(c)    Subject to Section 22, legal title and risk of loss to all of the
Materials stored or throughput by Lion at the Tankage and the Terminal shall
remain at all times with Lion. Lion shall, during each month, (i) be entitled to
all volumetric gains in the Tankage and the Terminal and (ii) be responsible for
all volumetric losses in the Tankage and the Terminal up to a maximum of 0.25%.
If volume losses of any Materials exceed 0.25% during any particular month,
Logistics shall pay Lion for the difference between the actual loss and the
0.25% allowance at a price per barrel for that Material as reported by the Oil
Price Information Service (“OPIS”) using the monthly average OPIS unbranded
contract rack posting for that Material during the month in which the volume
difference was accounted for.
(d)    During the Term, Logistics shall hold all Materials at the Tankage and
the Terminal solely as bailee and represents and warrants that when any such
Materials are redelivered to Lion, Lion shall have good legal title thereto,
free and clear of any liens, security interests, encumbrances and claims of any
kind whatsoever created or caused to be created by Logistics. During the Term,
none of Logistics or any of its Affiliates shall (and Logistics shall not permit
any of its Affiliates or any other Person to) use any such Materials for any
purpose. Solely in its capacity as bailee, Logistics shall have custody of the
Materials stored or transported under this Agreement from the time such
Materials are delivered to Logistics until such time that the Materials pass the
outlet

- 17 -

--------------------------------------------------------------------------------



flange of the Terminal or, if there is no outlet flange, at such time that the
Materials are re-delivered to Lion.
Section 4.    Inspection and Access Rights.
(a)    At any reasonable times during normal business hours and upon reasonable
prior notice, Lion and its representatives (including one or more Supplier’s
Inspectors) shall have the right to enter and exit Logistics’ premises in order
to have access to the Tankage and the Terminal for any purpose relating to this
Agreement, including to enforce its rights and interests hereunder, to observe
the operations of the Tankage and the Terminal and to conduct such inspections
as Lion (or its assignee) may wish to have performed in connection with this
Agreement, including the right to inspect, gauge, measure, take product samples
or take readings at the Tankage and the Terminal on a spot basis; provided that
(i) Lion’s personnel shall follow routes and paths designated by Logistics or
security personnel employed by Logistics, (ii) Lion’s personnel shall observe
all security, fire and safety regulations while, in around or about the Terminal
and the Tankage, and (iii) Lion shall be liable for any damage directly caused
by the negligence or other tortious conduct of such personnel. Without limiting
the generality of the foregoing, Logistics shall regularly grant the Supplier’s
Inspector such access from the last day of each month until the third Business
Day of the ensuing month. Notwithstanding any of the foregoing, if an Event of
Default with respect to Logistics has occurred and is continuing, Lion (or its
assignee) and its representatives and agents (including one or more Supplier’s
Inspectors) shall have unlimited and unrestricted access to the Terminal as such
Event of Default continues.
(b)    When accessing the facilities of Logistics, Lion and its representatives
(including one or more Supplier’s Inspectors) shall at all times comply with
Applicable Law and such safety directives and guidelines as may be furnished to
Lion by Logistics in writing from time to time.
(c)    For all purposes hereunder, any jobbers, distributors, carriers, haulers
and other customers designated in writing or otherwise by Lion to have loading
privileges under this Agreement or having possession of any loading device
furnished to Lion pursuant to this Agreement, together with their respective
officers, servants and employees, shall, when they access the Terminal and/or
the Tankage, be deemed to be representatives of Lion and subject to the
applicable terms of this Agreement, and any such person shall enter into an
appropriate access agreement with Logistics with respect to such access.
Section 5.    Force Majeure.
(a)    In the event that either Party is rendered unable, wholly or in part, by
a Force Majeure event to perform its obligations under this Agreement, then upon
the delivery by such Party (the “Force Majeure Party”) of written notice (a
“Force Majeure Notice”) and full particulars of the Force Majeure event as
promptly as practicable after the occurrence of the Force Majeure event relied
on, the obligations of the Parties, to the extent they are affected by the Force
Majeure event, shall be suspended for the duration of any inability so caused;
provided that: (i) prior to the third anniversary of the Effective Date, Lion
shall be required to continue to make payments (1) for the Throughput Fees for
volumes actually throughput under this Agreement, (2) for the Storage Fees, and
(3) for any Shortfall Payments unless, in the case of (2) and (3), the Force
Majeure event

- 18 -

--------------------------------------------------------------------------------



adversely affects Logistics’ ability to perform the services it is required to
perform under this Agreement, in which case, as applicable, the Storage Fees
shall only be paid (x) if the effect of such Force Majeure event on Logistics
does not result in the inability of the Refinery to operate and (y) to the
extent Lion utilizes the applicable Tankage for the storage of its Materials
during the applicable month, and instead of Shortfall Payments, Throughput Fees
shall only be paid as provided under (i)(1) above; and (ii) from and after the
third anniversary of the Effective Date, Lion shall be required to continue to
make payments (1) for the Throughput Fees for volumes actually delivered under
this Agreement and (2) for the Storage Fee to the extent Lion utilizes the
applicable Tankage for the storage of its Materials during the applicable month.
The Force Majeure Party shall identify in such Force Majeure Notice the
approximate length of time that it believes in good faith such Force Majeure
event shall continue (the “Force Majeure Period”). Lion shall be required to pay
any amounts accrued and due under this Agreement at the time of the Force
Majeure event. The cause of the Force Majeure event shall so far as possible be
remedied with all reasonable dispatch, except that neither Party shall be
compelled to resolve any strikes, lockouts or other industrial disputes other
than as it shall determine to be in its best interests. Prior to the third
anniversary of the Effective Date, any suspension of the obligations of the
Parties under this Section 3(a) as a result of a Force Majeure event that
adversely affects Logistics’ ability to perform the services it is required to
perform under this Agreement shall extend the Term for the same period of time
as such Force Majeure event continues (up to a maximum of one year) unless this
Agreement is terminated under Section 3(b).
(b)    If the Force Majeure Party advises in any Force Majeure Notice that it
reasonably believes in good faith that the Force Majeure Period shall continue
for more than 12 consecutive months beyond the third anniversary of the
Effective Date, then at any time after the delivery of such Force Majeure
Notice, either Party may deliver to the other Party a notice of termination (a
“Termination Notice”), which Termination Notice shall become effective not
earlier than 12 months after the later to occur of (x) the delivery of the
Termination Notice and (y) the third anniversary of the Effective Date;
provided, however, that such Termination Notice shall be deemed cancelled and of
no effect if the Force Majeure Period ends before the Termination Notice becomes
effective; provided, further, that if the Termination Notice relates to a Force
Majeure event that affects only the Terminal, then if and when such Termination
Notice becomes effective, the termination effected thereby shall apply only to
the obligations hereunder with respect to the Terminal and shall not apply to
the obligations hereunder with respect to the Tankage. Upon the cancellation of
any Termination Notice, the Parties’ respective obligations hereunder shall
resume as soon as reasonably practicable thereafter, and the Term shall be
extended by the same period of time as is required for the Parties to resume
such obligations. After the third anniversary of the Effective Date and
following delivery of a Termination Notice, Logistics may terminate this
Agreement, to the extent affected by the Force Majeure event, upon 60 days prior
written notice to Lion in order to enter into an agreement to provide any third
party the services provided to Lion under this Agreement; provided, however,
that Logistics shall not have the right to terminate this Agreement for so long
as Lion continues to make Shortfall Payments.





- 19 -

--------------------------------------------------------------------------------



Section 6.    Effectiveness and Term.
(a)    The initial term of this Agreement (the “Initial Term”) shall commence at
00:00:01 a.m., CPT, on the Effective Date and shall continue until the eighth
anniversary of the Effective Date. Thereafter, Lion shall have a unilateral
option to extend this Agreement for two additional four-year periods on the same
terms and conditions set forth herein (each, a “Renewal Term”). The Initial Term
and the Renewal Terms are sometimes referred to collectively herein as the
“Term.” In order to exercise its option to extend this Agreement for a Renewal
Term, Lion shall notify Logistics in writing not less than 12 months prior to
the expiration of the Initial Term or any Renewal Term, as applicable.
(b)    The Parties may terminate this Agreement prior to the end of the Term
(but are under no obligation to do so) (i) as they may mutually agree in
writing, (ii) pursuant to a Termination Notice under Section 5(b), (iii)
pursuant to a Suspension Notice under Section 16(b) or (iv) pursuant to Section
18(b).
(c)    Upon expiration or termination of this Agreement, Logistics shall be
responsible for removing any remaining Materials of Lion from the Tankage and
the Terminal.
(d)    Lion shall, upon expiration or termination of this Agreement, promptly
remove any and all of its owned equipment, if any, and restore the Tankage and
the Terminal to their condition prior to the installation of such equipment.
Section 7.    Right to Enter into a New Agreement.
In the event that Lion fails to exercise its option to extend this Agreement for
any Renewal Term, Logistics shall have the right to negotiate to enter into one
or more new throughput and tankage agreements with respect to the Terminal
and/or the Tankage with one or more third parties to begin after the date of
termination. In such circumstances, Logistics shall give Lion 45 days’ prior
written notice of any proposed new throughput and tankage agreement with a third
party, including (i) the material terms and conditions thereof (including fee
schedules, tariffs and duration) and (ii) a 45-day period (beginning on Lion’s
receipt of such written notice) (the “First Offer Period”) in which Lion may
enter into a new throughput and tankage agreement with Logistics (the “Right of
First Refusal”). If Lion makes an offer on commercial terms that are no less
favorable, taken as a whole, than the proposed third-party offer with respect to
such throughput and tankage agreement during the First Offer Period, then
Logistics shall be obligated to enter into a throughput and tankage agreement
with Lion on the terms set forth in its proposed offer. If Lion does not
exercise its Right of First Refusal in the matter set forth above, Logistics may
proceed with the negotiation of and entry into the third-party agreement.
Section 8.    Notices.
All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided that
said notice is sent first class, postage pre-paid, via certified or registered

- 20 -

--------------------------------------------------------------------------------



mail, with a return receipt requested; (c) if mailed by an internationally
recognized overnight express mail service such as FedEx, UPS, or DHL Worldwide,
one (1) Business Day after deposit therewith is prepaid; or (d) if by e-mail,
one Business Day after delivery with receipt is confirmed. All notices will be
addressed to the Parties at the respective addresses as follows:
if to Lion:
Lion Oil Company
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271


with a copy, which shall not constitute notice, to:


Lion Oil Company
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: President
Telecopy No: (615) 435-1271


if to Logistics:
Delek Logistics Operating, LLC
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271


with a copy, which shall not constitute notice, to:


Delek Logistics Operating, LLC
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: President
Telecopy No: (615) 435-1271


or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
Section 9.    Deficiency Payments.

- 21 -

--------------------------------------------------------------------------------



(a)    As soon as practicable following the end of each calendar month under
this Agreement, Logistics shall deliver to Lion a written notice (the
“Deficiency Notice”) detailing any failure of Lion to meet any of its payment
obligations under this Agreement. The Deficiency Notice shall (i) specify in
reasonable detail the nature of any payment deficiency and (ii) specify the
approximate dollar amount that Logistics believes would have been paid by Lion
to Logistics if Lion had complied with its payment obligations under this
Agreement (the “Deficiency Payment”). Lion shall pay the Deficiency Payment to
Logistics 10 days after its receipt of the Deficiency Notice.
(b)    If Lion disagrees with the Deficiency Notice, then, promptly following
the payment of any undisputed portion of the Deficiency Payment to Logistics, a
senior officer of Lion and a senior officer of Logistics shall meet or
communicate by telephone at a mutually acceptable time and place, and thereafter
as often as they reasonably deem necessary, and shall negotiate in good faith to
attempt to resolve any differences that they may have with respect to matters
specified in the Deficiency Notice. If such differences are not resolved within
30 days following the payment of any Deficiency Payment, Lion and Logistics
shall, within 45 days following the payment of such Deficiency Payment, submit
any and all matters which remain in dispute and which were properly included in
the Deficiency Notice to arbitration in accordance with Section 21(m). During
the 60-day period following the receipt of the Deficiency Notice, Lion shall
have the right, in accordance with Section 21(o), to inspect and audit the
working papers of Logistics relating to such Deficiency Payment.
(c)    If it is determined by arbitration in accordance with Section 21(m) that
Lion was required to make any or all of the disputed portion of the Deficiency
Payment, Lion shall promptly pay to Logistics such amount, together with
interest thereon from the date provided in the last sentence of Section 9(a) at
the Prime Rate, in immediately available funds.
Section 10.    Condition and Maintenance of Tankage and the Terminal.
(a)    Interruption of Service. Logistics shall use reasonable commercial
efforts to minimize the interruption of service at the Terminal and the Tankage
and shall use its commercially reasonable efforts to minimize the impact of any
such interruption on Lion so as to not unnecessarily interfere with any of
Lion’s purchase or sale commitments or to otherwise accommodate, to the extent
reasonably practicable, other commercial or market considerations that Lion
deems relevant. Without limiting the generality of the foregoing, Logistics
agrees that it will use reasonable commercial efforts, consistent with good
industry standards and practices, to complete (and to cause any third parties to
complete) any non-emergency maintenance undertaken by Logistics as promptly as
reasonably practicable. Logistics shall inform Lion at least 60 days in advance
(or promptly, in the case of an unplanned interruption) of any anticipated
partial or complete interruption of service of the Terminal or the Tankage,
including relevant information about the nature, extent, cause and expected
duration of the interruption and the actions Logistics is taking to resume full
operations, provided that Logistics shall not have any liability for any failure
to notify, or delay in notifying, Lion of any such matters except to the extent
Lion has been materially damaged by such failure or delay. Logistics shall
provide Lion with an initial estimate of the period of any non-emergency
maintenance and shall regularly update Lion as to the progress of such
maintenance. If Logistics

- 22 -

--------------------------------------------------------------------------------



determines that the expected completion date for maintenance has or is likely to
change by 30 days or more, it shall promptly notify Lion of such determination.
(b)    Maintenance and Repair Standards. Subject to interruptions for Force
Majeure events pursuant to Section 5 and for routine repair and maintenance
consistent with industry standards, Logistics shall maintain (i) the Terminal
with sufficient aggregate capacity to throughput a volume of Materials at least
equal to the Minimum Throughput Capacity and (ii) the Tankage with a capacity
sufficient to store a volume of Materials at least equal to the applicable
Minimum Storage Capacity. Recalibration or strapping of the Tankage will be
performed from time to time by Logistics upon the reasonable request of Lion or
otherwise in accordance with generally accepted industry standards. Logistics’
obligations may be temporarily suspended during the occurrence of, and for the
entire duration of, a Force Majeure event or interruptions for routine repair
and maintenance consistent with industry standards that prevent Logistics from
providing the Minimum Throughput Capacity or storing the applicable Minimum
Storage Capacity. To the extent Lion is prevented for 30 or more days in any
Contract Year from throughputting volumes equal to the full Minimum Throughput
Capacity or storing volumes equal to the applicable Minimum Storage Capacity for
reasons of Force Majeure or other interruption of service affecting the
facilities or assets of Logistics (including any reduction in available storage
capacity pursuant to Section 2(k)), then, as applicable, (i) Lion’s Minimum
Throughput Commitment shall be proportionately reduced to the extent of the
difference between the Minimum Throughput Capacity and the amount that Logistics
can effectively throughput at the Terminal (prorated for the portion of the
Contract Quarter during which the Minimum Throughput Capacity was unavailable),
regardless of whether Actual Throughput prior to the reduction was below the
Minimum Throughput Commitment, and/or (ii) the Group A Storage Fee shall be
reduced by the amount of $0.658, the Group B Storage Fee shall be reduced by the
amount of $0.156, and/or the Group C Storage Fee shall be reduced by the amount
of $0.964 (which amounts shall be adjusted in accordance with the adjustments to
the Storage Fees provided for in Sections 2(d) and (i) above, if applicable, and
prorated for the portion of the applicable month during which such storage was
unavailable) for each barrel less than the applicable Minimum Storage Capacity
that Logistics is unable to store at the Tankage regardless of whether Lion
actually used such storage capacity. At such time as Logistics is capable of
throughputting volumes equal to the full Minimum Throughput Commitment or
storing volumes equal to the applicable Minimum Storage Capacity, as applicable,
Lion’s obligation to throughput the full Minimum Throughput Commitment and to
pay the full Storage Fees shall be restored. If for any reason, including,
without limitation, a Force Majeure event, the throughput of the Terminal or
storage capacity of the Tankage should fall below the Minimum Throughput
Capacity or the Minimum Storage Capacity, respectively, then with due diligence
and dispatch, Logistics shall make repairs to the Terminal and/or the Tankage to
restore the capacity of the Terminal to that required for throughput of the
Minimum Throughput Commitment and/or Tankage to that required for storing of the
applicable Minimum Storage Capacity (“Restoration”). Except as provided below in
Section 10(c), all of such Restoration shall be at Logistics’ cost and expense,
unless the damage creating the need for such repairs was caused by the
negligence or willful misconduct of Lion, its employees, agents or customers.
(c)    Capacity Resolution. In the event of the failure of Logistics to maintain
(i) the Terminal with sufficient capacity to throughput the Minimum Throughput
Capacity or (ii) the

- 23 -

--------------------------------------------------------------------------------



Tankage with a capacity sufficient to store a volume of Materials at least equal
to the applicable Minimum Storage Capacity, then either Party shall have the
right to call a meeting between executives of both Parties by providing at least
two Business Days’ advance written notice. Any such meeting shall be held at a
mutually agreeable location and attended by executives of both Parties each
having sufficient authority to commit his or her respective Party to a Capacity
Resolution (hereinafter defined). At the meeting, the Parties will negotiate in
good faith with the objective of reaching a joint resolution for the Restoration
which will, among other things, specify steps to be taken by Logistics to fully
accomplish the Restoration and the deadlines by which the Restoration must be
completed (the “Capacity Resolution”). Without limiting the generality of the
foregoing, the Capacity Resolution shall set forth an agreed upon time schedule
for the Restoration activities. Such time schedule shall be reasonable under the
circumstances, consistent with applicable industry standards and shall take into
consideration Logistic’ economic considerations relating to costs of the repairs
and Lion’s requirements concerning its refining and marketing operations.
Logistics shall use commercially reasonable efforts to continue to provide
throughput and storage of Lion’s Materials, to the extent the Terminal and
Tankage have the capability of doing so, during the period before Restoration is
completed. In the event that Lion’s economic considerations justify incurring
additional costs to complete the Restoration in a more expedited manner than the
time schedule determined in accordance with the preceding sentence, Lion may
require Logistics to expedite the Restoration to the extent reasonably possible,
subject to Lion’s payment, in advance, of the estimated incremental costs to be
incurred as a result of the expedited time schedule. In the event the Parties
agree to an expedited Restoration plan wherein Lion agrees to fund a portion of
the Restoration cost, then neither Party shall have the right to terminate this
Agreement pursuant to Section 5(b) above so long as such Restoration is
completed with due diligence and dispatch, and Lion shall pay its portion of the
Restoration cost to Logistics in advance based on a good faith estimate based on
reasonable engineering standards. Upon completion, Lion shall pay the difference
between the actual portion of Restoration costs to be paid by Lion pursuant to
this Section 10(c) and the estimated amount paid under the preceding sentence
within 30 days after receipt of Logistics’ invoice therefor, or, if appropriate,
Logistics shall pay Lion the excess of the estimate paid by Lion over Logistics’
actual costs as previously described within 30 days after completion of the
Restoration.
(d)    Lion shall not deliver to the Terminal or the Tankage any Materials
which: (a) would in any way be injurious to the Terminal or the Tankage; (b) may
not be lawfully stored or throughput in such facilities; or (c) would render
such facilities unfit for proper storage or handling of similar Materials. Any
and all Materials that leave the Terminal or the Tankage shall meet all relevant
ASTM, EPA, federal and state specifications, and shall not leave the Terminal or
the Tankage in the form of a sub-octane grade product.
(e)    Logistics agrees that the Terminal and all Tankage used to provide
services hereunder shall be in a condition generally acceptable within the
industry and capable of storing the Materials without contaminating them.
Logistics will avoid any contamination of one Material by another or any
degradation of the quality of any Material that would impact Lion’s ability to
market or sell such Material in a timely fashion. In addition, Logistics will
endeavor to ensure that no Materials shall be contaminated with scale or other
materials, chemicals, water or any other impurities. In lieu of any obligation
to indemnify the Lion Indemnitees pursuant to Section 19(a) with respect to any
such contamination, Logistics may, at its sole option, require Lion, at
Logistics’ sole expense,

- 24 -

--------------------------------------------------------------------------------



to reprocess or otherwise treat any such contaminated Materials to restore those
Materials to salable condition.
(f)    Subject to Lion’s obligations under the other Transaction Agreements,
Logistics shall, at its sole cost and expense, take all actions reasonably
necessary or appropriate to obtain, apply for, maintain, monitor, renew, and/or
modify as appropriate, any license authorization, certification, filing,
recording, permit, waiver, exception, variance, franchise, order or other
approval with or of any Governmental Authority pertaining or relating to the
operation of the Terminal and the Tankage (the “Required Permits”) as presently
operated. Logistics shall not do anything in connection with the performance of
its obligations under this Agreement that causes a termination or suspension of
the Required Permits.
(g)    The execution of this Agreement by the Parties does not confer any
obligation or responsibility on Lion in connection with (i) any existing or
future environmental condition at the Terminal or the Tankage, including the
presence of a regulated or hazardous substance on or in environment media at the
Terminal or the Tankage (including the presence in surface water, groundwater,
soils or subsurface strata, or air), including the subsequent migration of any
such substance; (ii) any Environmental Law; (iii) the Required Permits; or
(iv) any requirements arising under or relating to any Applicable Law to the
extent pertaining or relating to the operation of the Terminal or the Tankage.
(h)    Notwithstanding anything to the contrary herein, Lion shall have no power
or authority under this Agreement to direct the activities of Logistics or to
exert control over the operation of the Terminal or the Tankage or any portion
thereof.
(i)    Month End Inventory.
(i)    As of 11:59:59 p.m., CPT, on the last day of each month, Logistics shall
apply the Volume Determination Procedures to the Terminal and the Tankage, and
based thereon shall determine for such month for each Material, the aggregate
volume of such Material held in the Terminal and the Tankage at that time (each,
an “Actual Month End Product Volume”). Logistics shall notify Lion of each
Actual Month End Product Volume by no later than 5:00 p.m., CPT, on the fifth
Business Day thereafter.
(ii)    At the cost and expense of Lion, Lion may, or may have a Supplier’s
Inspector, witness all or any aspects of the Volume Determination Procedures as
Lion shall direct. If, in the judgment of Lion or a Supplier’s Inspector, the
Volume Determination Procedures have not been applied correctly, then Logistics
will cooperate with Lion, or such Supplier’s Inspector, to ensure the correct
application of the Volume Determination Procedures, including making such
revisions to any Actual Month End Product Volume as may be necessary to correct
any such errors.
(j)    Subject to the provisions of Section 2(k), 10(a), 10(b) and 10(c),
Logistics will maintain and operate the Terminal and the Tankage in good working
order and repair and serviceable condition in accordance with generally accepted
industry standards and in compliance with all Applicable Law. Subject to the
other Transaction Agreements, Logistics shall have sole

- 25 -

--------------------------------------------------------------------------------



responsibility for performing all storage and throughput services under this
Agreement; provided that, without limiting the foregoing, the parties
acknowledge the Lion’s assignee under Section 22 shall have shall have no
responsibility hereunder for any operations at the Terminal and the Tankage or
for performing storage and throughput services at or related to the Terminal or
the Tankage. Without limiting the foregoing, Lion’s assignee pursuant to Section
22 shall not be responsible hereunder for any maintenance and repairs, labor,
utilities, pumps, piping, tank conditions, heat and other activities on, at or
under the Terminal or the Tankage, or for movements, receipts and deliveries of
Materials to, at or from the Terminal or the Tankage. Except as expressly
provided in the other Transaction Agreements, neither Lion nor its assignee
shall have any responsibility for ensuring that the Terminal and the Tankage
have any connections, equipment and capacity required to facilitate the movement
of Materials into and out of the Tankage or that the Terminal has all
connections, equipment and capacity required to facilitate the movement of
Materials between the docks, pipelines or truck loading or discharge facilities
and the Tankage. Except as expressly provided in this Agreement or the other
Transaction Agreements, any expenses relating to any of the foregoing activities
shall be borne exclusively by Logistics. Logistics agrees to provide the
required heat or steam to maintain the Materials in a liquid free-flowing or
pumpable state at Logistics’ cost. The provisions of this Section 10(i) shall
not affect any obligations of Lion under any other Transaction Agreements.
(k)    Additional Documentation. Logistics agrees that it shall provide Lion:
(i)    With a true and complete copy of the policies and procedures that
Logistics maintains, as from time to time in effect, with respect to the
periodic inspection and cleaning of tanks and pipelines; and
(ii)    On an annual basis, and at such other times as reasonably requested by
Lion, evidence in customary form of Logistics’ adherence to (x) the policies and
procedures referred to in clause (i) above and (y) API standards for
construction, repair, inspection and maintenance of tanks and pipelines.
Section 11.    Throughput and Handling Services
(a)    From time to time during the Term, Logistics shall perform such
additional throughput, handling and measuring services as Lion shall reasonably
request (collectively, “Services”). If any Services are requested by Lion, then
the Parties shall negotiate in good faith to determine whether such Services
shall be provided and the appropriate rates to be charged for such Services.
(b)    Lion may, in its discretion, provide written instructions relating to
specific Services it is requesting or provide standing written instructions
relating to ongoing Services. Lion may, at any time on reasonable prior notice,
revoke or modify any instruction it has previously given, whether such previous
instructions relate to a specific Service or are instructions relating to an
ongoing Service or Services. Logistics shall not be required to perform any
requested Services that they reasonably believe violates Applicable Law or will
materially adversely interfere with, or be detrimental to, the operation of the
Terminal, the Tankage or Refinery.

- 26 -

--------------------------------------------------------------------------------



(c)    Logistics agrees to keep the Terminal and the Tankage open for receipt
and redelivery of Lion’s Materials 24 hours a day, seven days a week.
Section 12.    Scheduling and Measurements
(a)    Lion shall provide notice to Logistics prior to each calendar month as to
the estimated quantities of Materials that it expects to deliver to the Terminal
and the Tankage during that month.
(b)    The volume of Materials received into and redelivered out of the Terminal
and the Tankage shall be measured daily by Logistics, using the applicable meter
tickets, tank gauges and truck loading meters. Volume measurements shall be made
as provided in Article 11 of the Supply and Offtake Agreement. Logistics shall
provide Lion with (i) daily reports showing the tank gauges and meter readings
for the prior day and (ii) monthly reports reflecting all Materials movements
during that month.
(c)    Logistics shall provide Lion with reasonable prior notice of any periodic
testing and calibration of any measurement facilities providing measurement of
Materials at the Terminal, and Logistics shall permit Lion to observe such
testing and calibration. In addition, Logistics shall provide Lion with any
documentation regarding the testing and calibration of the measurement
facilities.
Section 13.    Additional Covenants
(a)    Logistics hereby:
(i)    agrees that it shall not sell, shall have no interest in and shall not
permit the creation of, or suffer to exist, any security interest, lien,
encumbrance, charge or other claim of any nature (other than Permitted Liens)
with respect to any of the Materials;
(ii)    (x) confirms that it will post at the Terminal and the Tankage such
reasonable placards as Lion requests stating that Lion is the owner of specific
Materials held at the Terminal and the Tankage and (y) agrees that it will take
all actions necessary to maintain such placards in place for the Term;
(iii)    acknowledges and agrees that Lion may file a UCC-1 statement with
respect to the Materials stored or throughput at the Terminal and the Tankage,
and Logistics shall cooperate with Lion in executing such financing statements
as Lion deems necessary or appropriate;
(iv)    agrees that, subject to Section 3(c), no loss allowances shall be
applied to the Materials stored or throughput at the Terminal and the Tankage;
and
(v)    agrees that, in the event of any Material spill, leak or discharge or any
other environmental pollution caused by or in connection with the use of the
Terminal or the Tankage, Logistics shall promptly commence containment or
clean-up operations as required by any Governmental Authorities or Applicable
Law or as Logistics deems appropriate or

- 27 -

--------------------------------------------------------------------------------



necessary and shall notify or arrange to notify Lion immediately of any such
spill, leak or discharge and of any such operations.
(b)    Lion hereby agrees:
(i)    to replace or repair, at its own expense, any part of the Terminal and
the Tankage which may be destroyed or damaged through any negligent or tortious
act or omission of Lion, its agents or employees or any Supplier’s Inspector;
and
(ii)    except as provided in Section 2(i), to not make any alteration,
additions or improvements to the Terminal or the Tankage or remove any part
thereof, without the prior written consent of Logistics, such consent to be at
Logistics’ sole discretion.
(c)    Each Party hereby agrees that:
(i)    it shall, in the performance of its obligations under this Agreement,
comply in all material respects with Applicable Law;
(ii)    it shall maintain the records required to be maintained by Environmental
Law and shall make such records available to the other Parties upon reasonable
request;
(iii)    it also shall promptly notify the other Parties of any violation or
alleged violation of any Environmental Law relating to any Materials stored
under this Agreement and, upon request, shall provide to the other Parties all
evidence of environmental inspections or audits by any Governmental Authority
with respect to such Materials;
(iv)    all records or documents provided by any Party to any of the other
Parties shall, to the best knowledge of such Party, accurately and completely
reflect the facts about the activities and transactions to which they relate;
and
(v)    it shall promptly notify the other Parties if at any time such Party has
reason to believe that any records or documents previously provided to any of
the other Parties no longer are accurate or complete.
Section 14.    Representations
(a)    Logistics represents and warrants to Lion that (i) this Agreement, the
rights obtained and the duties and obligations assumed by Logistics hereunder,
and the execution and performance of this Agreement by Logistics, do not
directly or indirectly violate any Applicable Law with respect to Logistics or
any of its properties or assets, the terms and provisions of Logistics’
organizational documents or any agreement or instrument to which Logistics or
any of its properties or assets are bound or subject; (ii) the execution and
delivery of this Agreement by Logistics has been authorized by all necessary
limited liability company or other action; (iii) Logistics has the full and
complete authority and power to enter into this Agreement and to provide the
services hereunder; (iv) no further action on behalf of Logistics, or consents
of any other party, are necessary for the provision of services hereunder
(except for the consents of any third party holding a mortgage on the Terminal
or the Tankage or having another interest therein which Logistics covenants and
represents it has

- 28 -

--------------------------------------------------------------------------------



obtained); and (v) upon execution and delivery by Logistics, this Agreement
shall be a valid, binding and subsisting agreement of Logistics enforceable in
accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
regardless of whether enforcement is sought in a proceeding in equity or at
law).
(b)    Lion represents and warrants to Logistics that (i) this Agreement, the
rights obtained and the duties and obligations assumed by Lion hereunder, and
the execution and performance of this Agreement by Lion, do not directly or
indirectly violate any Applicable Law with respect to Lion or any of its
property or assets, the terms and provisions of Lion’s organizational documents
or any agreement or instrument to which Lion or any of its property or assets
are bound or subject; (ii) the execution and delivery of this Agreement by Lion
has been authorized by all necessary corporate or other action; (iii) Lion has
the full and complete authority and power to enter into this Agreement; (iv) no
further action on behalf of Lion, or consents of any other party, are necessary
for the provision of services hereunder (except for the consents of any third
party holding a mortgage on the Terminal or the Tankage or having another
interest therein); and (v) upon execution and delivery by Lion, this Agreement
shall be a valid, binding and subsisting agreement of Lion enforceable in
accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
regardless of whether enforcement is sought in a proceeding in equity or at
law).
Section 15.    Insurance.
(a)    Insurance. Logistics shall procure and maintain in full force and effect
throughout the Term insurance coverages of the following types and amounts and
with insurance companies rated not less than A- by A.M. Best, or otherwise
equivalent in respect of Logistics’s properties and operations:
(i)    Property damage coverage on an "all risk" basis in an amount sufficient
to cover the market value or potential full replacement cost of all Materials
owned by Lion in inventory at the Tankage and the Terminal. In the event that
the market value or potential full replacement cost of all such Materials
exceeds insurance limits available at commercially reasonable rates in the
insurance marketplace, Logistics will maintain the highest insurance limit
available at commercially reasonable rates; provided, however, that Logistics
will promptly notify Lion of Logistics’ inability to fully insure any such
Materials and provide full details of such inability. Such policies shall be
endorsed to name Lion as a loss payee with respect to any of Lion’s Materials in
the care, custody or control of Logistics. Notwithstanding anything to the
contrary herein, Lion, may, at its option and its sole expense, endeavor to
procure and provide such property damage coverage for such Materials; provided
that, to the extent any such insurance is duplicative with insurance procured by
Logistics, the insurance procured by Logistics shall in all cases represent, and
be written to be, the primary coverage.
(ii)    Comprehensive or commercial general liability coverage and umbrella or
excess liability coverage, which includes bodily injury, broad form property
damage and

- 29 -

--------------------------------------------------------------------------------



contractual liability, products and completed operations liability and "sudden
and accidental pollution" liability coverage in the minimum amounts indicated on
Schedule A. Such policies shall include Lion as an additional insured with
respect to any of Lion’s Materials in the care, custody or control of Logistics.
(b)    Additional Insurance Requirements. The foregoing policies describe shall
include an endorsement that the underwriters waive all rights of subrogation
against Lion.
(i)    Logistics shall cause its insurance carriers to furnish Lion with
insurance certificates, in ACORD form or equivalent, evidencing the existence of
the coverages and the endorsements required above. Logistics shall provide 30
days' written notice prior to cancellation of insurance becoming effective.
Logistics also shall provide renewal certificates within 30 days before
expiration of the policy.
(ii)    The mere purchase and existence of insurance shall not reduce or release
either Party from any liability or other obligations incurred or assumed under
this Agreement.
(iii)    Logistics shall comply with all notice and reporting requirements in
the foregoing policies and timely pay all premiums.
(c)    The provisions of Sections 15(a) and (b) shall terminate on the
Expiration Date.
(d)    Lion shall maintain commercially reasonable business interruption
insurance for the benefit of the Tankage and the Terminal and the Refinery for
so long as the Partnership is a consolidated subsidiary of Delek US. Allocation
of such benefits shall be proportionate to the loss in operating margin
sustained by Lion and Logistics as a result of the interruption.
(e)    During the Term, each of Logistics and Lion shall at all times carry and
maintain, or cause to be carried and maintained, with reputable insurance
companies reasonably acceptable to the other Party, commercially reasonable
insurance coverages and limits, including, in the case of Lion, workers’
compensation and employer’s liability insurance.
Section 16.    Suspension of Refinery Operations
(a)    Lion shall use reasonable commercial efforts to minimize the interruption
of operations at the Refinery. Lion shall inform Logistics at least 60 days in
advance (or promptly, in the case of an unplanned interruption) of any
anticipated partial or complete interruption of operations of the Refinery,
including relevant information about the nature, extent, cause and expected
duration of the interruption and the actions Lion is taking to resume full
operations, provided that Lion shall not have any liability for any failure to
notify, or delay in notifying, Logistics of any such matters except to the
extent Logistics has been materially damaged by such failure or delay.
(b)    From and after the second anniversary of the Effective Date, in the event
that Lion decides to permanently or indefinitely suspend refining operations at
the Refinery for a period that shall continue for at least 12 consecutive
months, Lion may provide written notice to Logistics of

- 30 -

--------------------------------------------------------------------------------



Lion’s intent to terminate this Agreement (the “Suspension Notice”). Such
Suspension Notice shall be sent at any time (but not prior to the second
anniversary of the Effective Date) after Lion has notified Logistics of such
suspension and, upon the expiration of the period of 12 months (which may run
concurrently with the 12-month period described in the immediately preceding
sentence) following the date such notice is sent (the “Notice Period”), this
Agreement shall terminate. If Lion notifies Logistics, more than two months
prior to the expiration of the Notice Period, of its intent to resume operations
at the Refinery, then the Suspension Notice shall be deemed revoked and this
Agreement shall continue in full force and effect as if such Suspension Notice
had never been delivered. Subject to Section 5(a) and Section 16(c), during the
Notice Period, Lion shall remain liable for Deficiency Payments. During the
Notice Period, Logistics may terminate this Agreement upon 60 days prior written
notice to Lion in order to enter into an agreement to provide any third party
the services provided to Lion under this Agreement; provided, however, that
Logistics shall not have the right to terminate this Agreement for so long as
Lion continues to make Deficiency Payments.
(c)    If refining operations at the Refinery are suspended for any reason
(including refinery turnaround operations and other scheduled maintenance), then
Lion shall remain liable for Deficiency Payments under this Agreement for the
duration of the suspension, unless and until this Agreement is terminated as
provided above. Lion shall provide at least 30 days’ prior written notice of any
suspension of operations at the Refinery due to a planned turnaround or
scheduled maintenance, provided that Lion shall not have any liability for any
failure to notify, or delay in notifying, Logistics of any such suspension
except to the extent Logistics has been materially damaged by such failure or
delay.
(d)    In the event the operations of the Refinery are suspended under this
Section 16 or as a result of a Force Majeure event, Logistics shall have the
right to provide transportation and storage services to third parties on the
terms and conditions set forth in Section 2(i).
Section 17.    Regulatory Matters
(a)    Each Party shall comply in all material respects with all Applicable Law
which directly or indirectly affects the services provided or is associated with
its performance hereunder and acknowledges that the other Party is entering into
this Agreement in reliance on such compliance. In the event any action or
obligation imposed upon a Party under this Agreement shall at any time be in
conflict with any requirement of Applicable Law, then this Agreement shall
immediately be modified to conform the action or obligation so adversely
affected to the requirements of the Applicable Law, and all other provisions of
this Agreement shall remain effective.
(b)    If during the Term, any new Applicable Law becomes effective or any
existing Applicable Law or its interpretation is materially changed, which
change is not addressed by another provision of this Agreement and which has a
material adverse economic impact upon a Party, either Party, acting in good
faith, shall have the option to request renegotiation of the relevant provisions
of this Agreement with respect to future performance. The Parties shall then
meet to negotiate in good faith amendments to this Agreement that will conform
to the new Applicable Law while preserving the Parties’ economic, operational,
commercial and competitive arrangements in accordance with the understandings
set forth herein.

- 31 -

--------------------------------------------------------------------------------



(c)    If during the Term, Logistics is required, under Applicable Law, to file
one or more tariffs with any Governmental Authority, in order to provide
services under this Agreement, Lion hereby agrees that, if the services to be
provided under such tariff or tariffs is provided in conformance with this
Agreement, including but not limited to the rates provided hereunder, Lion will
not oppose, or assist any other party in opposing, the filing of such tariff or
tariffs.
Section 18.    Event of Default; Remedies Upon Event of Default
(a)    Notwithstanding any other provision of this Agreement, the occurrence of
any of the following shall constitute an “Event of Default”:
(i)    Any Party fails to make payment when due (i) under Section 2(h) or
Section 9 within one Business Day after a written demand therefor or (ii) under
any other provision hereof within five Business Days; or
(ii)    Other than a default described in Section 18(a)(i) or (iii), Lion or
Logistics fails to perform any material obligation or covenant to the other
under this Agreement, which is not cured to the reasonable satisfaction of any
other Party within 10 Business Days after the date that such Party receives
written notice that such obligation or covenant has not been performed; or
(iii)    Any Party breaches any representation or warranty made or repeated or
deemed to have been made or repeated by the Party, or any warranty or
representation proves to have been incorrect or misleading in any material
respect when made or repeated or deemed to have been made or repeated; provided,
however, that if such breach is curable, such breach is not cured to the
reasonable satisfaction of the other Party within 10 Business Days after the
date that such Party receives notice that corrective action is needed; or
(iv)    Any Party becomes Bankrupt.
(b)    Without limiting any other provision of this Agreement, if an Event of
Default with respect to Lion or Logistics (such defaulting Party, the
“Defaulting Party”) has occurred and is continuing, the Non-Defaulting Party
shall have the right, immediately and at any time(s) thereafter, to terminate
this Agreement.
(c)    Without limiting any other rights or remedies hereunder, if an Event of
Default occurs and Lion is the Non-Defaulting Party, Lion may, in its
discretion, (i) reclaim and repossess any and all of its Materials held at the
Terminal or the Tankage or elsewhere on Logistics’ premises, and (ii) otherwise
arrange for the disposition of any of its Materials in such manner as it elects.
(d)    If an Event of Default occurs, the Non-Defaulting Party may, without
limitation on its rights under this Section 18, set off amounts which the
Defaulting Party owes to it against any amounts which it owes to the Defaulting
Party under this Agreement (whether or not then due). Any net amount due
hereunder shall be payable by the Party owing such amount within one Business
Day of termination.

- 32 -

--------------------------------------------------------------------------------



(e)    The Non-Defaulting Party’s rights under this Section 18 shall be in
addition to, and not in limitation of, any other rights which the Non-Defaulting
Party may have (whether by agreement, operation of law or otherwise), including
any rights of recoupment, setoff, combination of accounts, as a secured party or
under any other credit support. The Defaulting Party shall indemnify and hold
the Non-Defaulting Party harmless from all Losses incurred in the exercise of
any remedies hereunder.
(f)    No delay or failure by the Non-Defaulting Party in exercising any right
or remedy to which it may be entitled on account of any Event of Default shall
constitute an abandonment of any such right, and the Non-Defaulting Party shall
be entitled to exercise such right or remedy at any time during the continuance
of an Event of Default.
Section 19.    Indemnification
(a)    Logistics shall defend, indemnify and hold harmless Lion, its Affiliates,
and their respective directors, officers, employees, representatives, agents,
contractors, successors and permitted assigns (collectively, the “Lion
Indemnitees”) from and against any Liabilities directly or indirectly arising
out of (i) any breach by Logistics of any covenant or agreement contained herein
or made in connection herewith or any representation or warranty of Logistics
made herein or in connection herewith proving to be false or misleading, (ii) 
any failure by Logistics, its Affiliates or any of their respective employees,
representatives, agents or contractors to comply with or observe any Applicable
Law, or (iii) injury, disease, or death of any Person or damage to or loss of
any property, fine or penalty, any of which is caused by Logistics, its
Affiliates or any of their respective employees, representatives, agents or
contractors in the exercise of any of the rights granted hereunder or the
handling, storage, transportation or disposal of any Materials hereunder, except
to the extent that such injury, disease, death, or damage to or loss of property
was caused by the gross negligence or willful misconduct on the part of the Lion
Indemnitees, their Affiliates or any of their respective employees,
representatives, agents or contractors; provided, however, that any Liabilities
for environmental matters with respect to API 653 Tanks (as defined in the
Omnibus Agreement) or the subject of Section 3.1(a)(vi) of the Omnibus Agreement
shall not be included in the indemnity provided in this Section 19(a).
Notwithstanding the foregoing, Logistics’ liability to the Lion Indemnitees
pursuant to this Section 19(a) shall be net of any insurance proceeds actually
received by the Lion Indemnitees or any of their respective Affiliates from any
third Person with respect to or on account of the damage or injury which is the
subject of the indemnification claim. Lion agrees that it shall, and shall cause
the other Lion Indemnitees to, (i) use all commercially reasonable efforts to
pursue the collection of all insurance proceeds to which any of the Lion
Indemnitees are entitled with respect to or on account of any such damage or
injury, (ii) notify Logistics of all potential claims against any third Person
for any such insurance proceeds, and (iii) keep Logistics fully informed of the
efforts of the Lion Indemnitees in pursuing collection of such insurance
proceeds.
(b)    Lion shall defend, indemnify and hold harmless Logistics, its Affiliates,
and their respective directors, officers, employees, representatives, agents,
contractors, successors and permitted assigns (collectively, the “Logistics
Indemnitees”) from and against any Liabilities directly or indirectly arising
out of (i) any breach by Lion of any covenant or agreement contained

- 33 -

--------------------------------------------------------------------------------



herein or made in connection herewith or any representation or warranty of Lion
made herein or in connection herewith proving to be false or misleading, (ii)
any failure by Lion, its Affiliates or any of their respective employees,
representatives, agents or contractors to comply with or observe any Applicable
Law, or (iii) injury, disease, or death of any person or damage to or loss of
any property, fine or penalty, any of which is caused by Lion, its Affiliates or
any of their respective employees, representatives, agents or contractors in the
exercise of any of the rights granted hereunder or the handling, storage,
transportation or disposal of any Materials hereunder, except to the extent that
such injury, disease, death, or damage to or loss of property was caused by the
gross negligence or willful misconduct on the part of the Logistics Indemnitees,
their Affiliates or any of their respective employees, representatives, agents
or contractors; provided, however, that any Liabilities for environmental
matters with respect to API 653 Tanks (as defined in the Omnibus Agreement) or
the subject of Section 3.1(a)(vi) of the Omnibus Agreement shall not be included
in the indemnity provided in this Section 19(b). Notwithstanding the foregoing,
Lion’s liability to the Logistics Indemnitees pursuant to this Section 19(b)
shall be net of any insurance proceeds actually received by the Logistics
Indemnitees or any of their respective Affiliates from any third Person with
respect to or on account of the damage or injury which is the subject of the
indemnification claim. Logistics agrees that it shall, and shall cause the other
Logistics Indemnitees to, (i) use all commercially reasonable efforts to pursue
the collection of all insurance proceeds to which any of the Logistics
Indemnitees are entitled with respect to or on account of any such damage or
injury, (ii) notify Lion of all potential claims against any third Person for
any such insurance proceeds, and (iii) keep Lion fully informed of the efforts
of the Logistics Indemnitees in pursuing collection of such insurance proceeds.
(c)    THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE
PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING
ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR
OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED PARTIES
(EXCLUDING, IN THE CASE OF SECTION 19(a)(iii) AND SECTION 19(b)(iii), GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT).
(d)    The Transaction Agreements contain additional indemnity provisions. The
indemnities contained in this Section 19 are in addition to and not in lieu of
the indemnity provisions contained in the Transaction Agreements. Any
indemnification obligation of Lion to the Logistics Indemnitees on the one hand,
or Logistics to the Lion Indemnitees on the other hand, pursuant to this Section
19 shall be reduced by an amount equal to any indemnification recovery by such
Indemnitees pursuant to the other Transaction Agreements to the extent that such
other indemnification recovery arises out of the same event or circumstance
giving rise to the indemnification obligation of Lion or Logistics,
respectively, hereunder.
Section 20.    Limitation on Damages
Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party’s affiliated
Persons for any consequential, punitive,

- 34 -

--------------------------------------------------------------------------------



special, incidental or exemplary damages, or for loss of profits or revenues
(collectively referred to as “Special Damages”) incurred by such Party or its
affiliated Persons that arise out of or relate to this Agreement, regardless of
whether any such claim arises under or results from contract, tort, or strict
liability; provided that the foregoing limitation is not intended and shall not
affect Special Damages imposed in favor of unaffiliated Persons that are not
Parties to this Agreement.
Section 21.    Miscellaneous
(a)    No Waiver; Cumulative Remedies.
(i)    The failure of a Party hereunder to assert a right or enforce an
obligation of any of the other Parties shall not be deemed a waiver of such
right or obligation. The waiver by any Party of a breach of any provision of, or
Event of Default under, this Agreement shall not operate or be construed as a
waiver of any other breach of that provision or as a waiver of any breach of
another provision of, Event of Default or potential Event of Default under, this
Agreement, whether of a like kind or different nature.
(ii)    Unless otherwise specified herein, each and every right granted to the
Parties under this Agreement or allowed it by law or equity, shall be cumulative
and may be exercised from time to time in accordance with the terms thereof and
Applicable Law.
(b)    Nature of Transaction and Relationship of Parties.
(i)    This Agreement shall not be construed as creating a partnership,
association or joint venture among the Parties. It is understood that Logistics
is an independent contractor with complete charge of its employees and agents in
the performance of its duties hereunder, and nothing herein shall be construed
to make Logistics, or any employee or agent of Logistics, an agent or employee
of Lion.
(ii)    No Party shall have the right or authority to negotiate, conclude or
execute any contract or legal document with any third person; to assume, create,
or incur any liability of any kind, express or implied, against or in the name
of any of the other Parties; or to otherwise act as the representative of any of
the other Parties, unless expressly authorized in writing by such other Party.
(c)    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter hereof and supersedes all prior
agreements and understandings of the Parties in connection therewith.
(d)    Successors and Assigns.
(i)    Except as provided in Section 22, Lion shall not assign its rights or
obligations hereunder without Logistics’ prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however,
that (1) Lion may assign this Agreement without Logistics’ consent in connection
with a sale by Lion of all or substantially all of the Refinery, including by
merger, equity sale, asset sale or otherwise, so long as the

- 35 -

--------------------------------------------------------------------------------



transferee: (A) agrees to assume all of Lion’s obligations under this Agreement
and (B) is financially and operationally capable of fulfilling the terms of this
Agreement, which determination shall be made by Lion in its reasonable judgment;
and (2) Lion shall be permitted to make a collateral assignment of this
Agreement solely to secure financing for Delek US and its Affiliates.
(ii)    Logistics shall not assign its rights or obligations under this
Agreement without the prior written consent of Lion, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that (1)
Logistics may assign this Agreement without such consent in connection with a
sale by Logistics of all or substantially all of the Terminal and Tankage,
including by merger, equity sale, asset sale or otherwise, so long as the
transferee: (A) agrees to assume all of Logistics’ obligations under this
Agreement; (B) is financially and operationally capable of fulfilling the terms
of this Agreement, which determination shall be made by Logistics in its
reasonable judgment; and (C) is not a competitor of Lion, as determined by Lion
in good faith; and (2) Logistics shall be permitted to make a collateral
assignment of this Agreement solely to secure financing for the Partnership and
its Affiliates.
(iii)    Any assignment that is not undertaken in accordance with the provisions
set forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required.
(iv)    This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.
(v)    The Parties’ obligations hereunder shall not terminate in connection with
a Partnership Change of Control; provided, however, that in the case of a
Partnership Change of Control, Lion shall have the option to extend the Term of
this Agreement as provided in Section 6, without regard to the notice periods
provided in the fourth sentence of Section 6(a). Logistics shall provide Lion
with notice of any Partnership Change of Control at least 60 days prior to the
effective date thereof.
(e)    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
(f)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.

- 36 -

--------------------------------------------------------------------------------



(g)    No Inducement. No promise, representation or inducement has been made by
any of the Parties that is not embodied in this Agreement, and none of the
Parties shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
(h)    Time of the Essence. Time is of the essence with respect to all aspects
of each Party’s performance of any obligations under this Agreement.
(i)    No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted assignee of a Party other than J. Aron’s
rights under Section 22.
(j)    Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of Texas, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
(k)    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
(l)    Survival. All audit rights, payment, confidentiality and indemnification
obligations and obligations under this Agreement shall survive the expiration or
termination of this Agreement.
(m)    Arbitration Provision. Any and all Disputes shall be resolved through the
use of binding arbitration using three arbitrators, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as
supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 21(m) and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Section
21(m) will control the rights and obligations of the Parties. Arbitration must
be initiated within the time limits set forth in this Agreement, or if no such
limits apply, then within a reasonable time or the time period allowed by the
applicable statute of limitations. Arbitration may be initiated by a Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant elects to refer the Dispute to binding arbitration. Claimant’s notice
initiating binding arbitration must identify the arbitrator Claimant has
appointed. The Respondent shall respond to Claimant within 30 days after receipt
of Claimant’s notice, identifying the arbitrator Respondent has appointed. If
the Respondent fails for any reason to name an arbitrator within the 30-day
period, Claimant shall petition the American Arbitration Association for
appointment of an arbitrator for Respondent’s account. The two arbitrators so
chosen shall select a third arbitrator within 30 days after the second
arbitrator has been appointed. The Claimant will pay the compensation and
expenses of the arbitrator named by or for it, and the Respondent will pay the
compensation and expenses of the arbitrator named by or for it. The costs of
petitioning for the appointment of an arbitrator, if any, shall be paid by
Respondent. The Claimant and Respondent will each pay one-half of the
compensation and expenses of the third arbitrator. All arbitrators must (i) be
neutral parties who have never been officers, directors or employees of Lion,
Logistics or any of their Affiliates and (ii) have not less than seven years of
experience in the energy

- 37 -

--------------------------------------------------------------------------------



industry. The hearing will be conducted in Houston, Texas and commence within 30
days after the selection of the third arbitrator. Lion, Logistics and the
arbitrators shall proceed diligently and in good faith in order that the award
may be made as promptly as possible. Except as provided in the Federal
Arbitration Act, the decision of the arbitrators will be binding on and
non-appealable by the Parties hereto. The arbitrators shall have no right to
grant or award Special Damages.
(n)    Confidentiality.
(i)    Obligations. Each Party shall use commercially reasonable efforts to
retain the other Party’s Confidential Information in confidence and not disclose
the same to any third party nor use the same, except as authorized by the
disclosing Party in writing or as expressly permitted in this Section 21(n).
Each Party further agrees to take the same care with the other Party’s
Confidential Information as it does with its own, but in no event less than a
reasonable degree of care.
(ii)    Required Disclosure. Notwithstanding Section 21(n)(i) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.
(iii)    Return of Information. Upon written request by the disclosing Party,
all of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 21(n), and such archived or back-up Confidential Information shall
not be accessed except as required by Applicable Law.
(iv)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and

- 38 -

--------------------------------------------------------------------------------



contractors that have a need to know such information in order for the receiving
Party to exercise or perform its rights and obligations under this Agreement
(the “Receiving Party Personnel”). The Receiving Party Personnel who have access
to any Confidential Information of the disclosing Party will be made aware of
the confidentiality provision of this Agreement, and will be required to abide
by the terms thereof. Any third party contractors that are given access to
Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.
(v)    Survival. The obligation of confidentiality under this Section 21(n)
shall survive the termination of this Agreement for a period of two years.
(o)    Audit and Inspection. During the Term, Lion and its duly authorized
agents and/or representatives, upon reasonable notice and during normal working
hours, shall have access to the accounting records and other documents
maintained by Logistics, or any of Logistics’ contractors and agents, which
relate to this Agreement, and shall have the right to audit such records at any
reasonable time or times during the Term of this Agreement and for a period of
up to two years after termination of this Agreement. Claims as to shortage in
quantity or defects in quality shall be made by written notice within 30 days
after the delivery in question or shall be deemed to have been waived. The right
to inspect or audit such records shall survive termination of this Agreement for
a period of two years following the end of the Term. Logistics shall preserve,
and shall cause all contractors or agents to preserve, all of the aforesaid
documents for a period of at least two years from the end of the Term.
Section 22.    J. Aron.
(a)    Designated Assignment. For a period from and including the Effective Date
to the Expiration Date (the “Designation Period”), Lion hereby assigns to J.
Aron all of Lion’s rights to use, hold Materials in, and transport Materials
through, the Tankage and the Terminal pursuant to this Agreement, subject to
additional terms and conditions of this Section 22. During the Designation
Period, Logistics shall note in their records and account separately for
J. Aron’s ownership of Materials held in or transported through the Tankage and
the Terminal (collectively, the “J. Aron Materials”) until such time as J. Aron
shall notify Logistics in writing that ownership in such J. Aron Materials has
been transferred from J. Aron to Lion, it being the intention that Logistics
shall not be required to recognize any other transfers of ownership of any
J. Aron Materials (other than transfers from J. Aron to Lion) unless such
transfer and recognition are agreed to in writing by Logistics in its reasonable
discretion. Lion shall act as J. Aron’s sole agent for all purposes of this
Agreement, and Logistics shall be entitled to follow Lion’s instructions with
respect to any J. Aron Materials that are transported, stored or handled by
Logistics pursuant to this Agreement unless and until Logistics is notified by
J. Aron in writing that Lion is no longer authorized to act as J. Aron’s agent,
in which case Logistics’ shall thereafter follow the instructions of J. Aron (or
such other agent as J. Aron may appoint) with respect to all J. Aron Materials
that are transported, stored or handled

- 39 -

--------------------------------------------------------------------------------



by Logistics pursuant to this Agreement. All volumes shipped by J. Aron will be
taken into account in the determination of whether Lion has satisfied its
Minimum Throughput Commitment.
(b)    Measurements; Inventory Reports; Notices. Lion and J. Aron shall each
have the rights provided for in this Agreement for so long as any J. Aron
Materials are located in the Tankage or the Terminal. During any Designation
Period, Logistics shall send all inventory and other reports, all other
documentation described in or required to be delivered pursuant to this
Agreement and all notices delivered pursuant to this Agreement to J. Aron at the
address provided below, with copies to Lion: J. Aron & Company, 200 West Street,
New York, New York 10282-2198, Attention: Commodity Operations/Energy Logistics,
ficc-jaron-oilops@gs.com.
(c)    All Provisions in Effect. During any Designation Period, all provisions
of this Agreement, as amended or adjusted by this Section 22, shall be in full
force and effect with respect to J. Aron and the J. Aron Materials as if J. Aron
were Party hereto in place of Lion, subject however to the following:
(i)    J. Aron’s sole payment obligation hereunder shall be to pay any amounts
from time to time due under (i) Sections 2(c), 2(d), and 2(h) with respect to
services actually rendered hereunder by Logistics with respect to the J. Aron
Materials and (ii) Section 19 with respect to Liabilities directly or indirectly
arising out of the activities of J. Aron under this Agreement; provided that if,
at any time, J. Aron elects for any reason to make any payment to Logistics in
respect of any amount owing by Lion to Logistics hereunder, such payment shall
not constitute, and shall not be deemed to result in, the assumption by J. Aron
of any payment or other obligations of Lion under this Agreement;
(ii)    in no event shall J. Aron have any responsibility for the operations or
maintenance of the Tankage and the Terminal or the handling of any Materials
held in or transported through the Tankage and the Terminal or otherwise be
deemed to have assumed any non-monetary obligations of Lion for such operations,
maintenance or handling under this Agreement, all of which responsibilities and
obligations shall remain exclusively responsibilities and obligations of
Logistics and Lion, subject to any allocation of such responsibilities and
obligations between such parties in accordance with the terms of this Agreement;
(iii)    Lion shall remain solely liable for, and J. Aron shall have no
liability or obligation for, (1) meeting any Minimum Throughput Commitment under
Section 2(b), (2) any Shortfall Payments under Section 2(e), (3) any amounts
payable under Section 2(h) (other than Throughput Fees for Actual Throughput of
J. Aron Materials to the extent due under Section 2(c)), (4) any Deficiency
Payments under Section 9 (other than with respect to Throughput Fees for Actual
Throughput of J. Aron Materials to the extent due under Section 2(c)), or
(5) any payment obligations in connection with a Capacity Resolution under
Section 10(c), and Logistics shall invoice Lion directly for such amounts or
obligations;
(iv)    without limiting the foregoing, the following rights and benefits will
run in favor of J. Aron: (i) any rights with respect to custody and title to the
J. Aron Materials

- 40 -

--------------------------------------------------------------------------------



subject to this Agreement, (ii) any obligations of Logistics with respect to the
condition and maintenance of Tankage and the Terminal, (iii) any inspection and
access rights and (iv) any rights relating to measurements and volume
determinations, in all cases regardless of whether any specific provision in
this Agreements makes any reference to Lion’s assignee or the assignability of
the right or benefit provided for in such provision;
(v)    during the Designation Period, J. Aron and its successors and assigns
shall be included as additional insured parties and loss payees with respect to
the Materials under all insurance policies required to be maintained by
Logistics under Section 15 and endorsements confirming the foregoing shall be
provided to J. Aron from time to time prior to the expiration or termination of
the Designation Period upon J. Aron’s reasonable request;
(vi)    during the Designation Period, Lion shall not agree to any waivers or
consents hereunder, or amendments or modifications hereto, in each case, that
would reasonably be expected to materially adversely affect J. Aron’s rights
hereunder, without the prior express written agreement or consent of J. Aron;
and
(vii)    to confirm its ownership of and rights with respect to all Materials in
the Tankage and the Terminal, Logistics and Lion agree that during the
Designation Period (1) J. Aron is authorized and entitled to file, and maintain
against each of such parties protective UCC filings (including making such
amendments thereto as J. Aron deems necessary) showing J. Aron as owner of all
J. Aron Materials from time to time located in the Tankage and the Terminal and
(2) they shall execute such other documents and instruments (in form and
substance reasonably satisfactory to J. Aron) and take such further actions as
J. Aron may reasonably request, including the execution and filing in the
relevant real estate records of memoranda of access or similar documents.
(d)    J. Aron shall reasonably cooperate with Logistics and Lion in good faith
in connection with any its inspection and audit rights hereunder and the
resolution of any disputes between Logistics and Lion hereunder.
(e)    Nothing herein shall limit or be deemed to limit any obligations or
liabilities of Lion to J. Aron under the Supply and Offtake Agreement or the
other Transaction Documents or any rights or remedies of J. Aron thereunder or
pursuant to any other agreement between J. Aron and another Party (as defined
therein).
(f)    J. Aron may, without any other party’s consent, assign and delegate all
of J. Aron’s rights and obligations under this Section 22 to (i) any Affiliate
of J. Aron, provided that the obligations of such Affiliate hereunder are
guaranteed by The Goldman Sachs Group, Inc. or (ii) any non-Affiliate Person
that succeeds to all or substantially all of its assets and business and assumes
J. Aron’s obligations hereunder, whether by contract, operation of law or
otherwise, provided that the creditworthiness of such successor entity is equal
or superior to the creditworthiness of J. Aron (taking into account any credit
support for J. Aron) immediately prior to such assignment, which determination
shall be made by J. Aron in good faith. Any other assignment by J. Aron shall
require the consent of Lion and Logistics.

- 41 -

--------------------------------------------------------------------------------



(g)    The provisions of this Section 22 shall terminate and have no further
force or effect as of the end of the Designation Period. Notwithstanding
anything in this Agreement to the contrary, J. Aron shall have no right to
terminate this Agreement for any reason.
[Remainder of page intentionally left blank. Signature page follows.]



- 42 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the date first written above.
LION OIL COMPANY






By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President






By:     /s/ Kent B. Thomas    
Name: Kent B. Thomas
Title: Executive Vice President






DELEK LOGISTICS OPERATING, LLC






By:     /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz
Title: Executive Vice President






By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President




For the limited purposes specified in Section 22.


J. ARON & COMPANY






By:     /s/ Simon Collier    
Name: Simon Collier
Title: Authorized Signatory





[Signature Page to Throughput and Tankage Agreement (El Dorado Terminal and
Tankage)]

--------------------------------------------------------------------------------



Exhibit A
Tankage
See attached.


Exhibit A
Tankage
(All values are in Bbls)
 
 
 
 
 
 
 
Group
Tank
Area
Shell Capacity
Description
A
T007
LOT
18145.17
T007 Tank - Sour Water Storage
A
T019
#4,#8&#11
2290.94
T019 Tank - Charging Stock Storage
A
T036
PH
4390.6
T036 Tank - Alkylate Rundown Tank
A
T054
PH
15086.64
T054 Tank - LCO Feed to DHT
A
T059
PH
9068.54
T059 Tank - Charging Stock Rundown Tank
A
T061
PH
20127.6
T061 Tank - Gasoline Blend
A
T062
PH
20140.8
T062 Tank - Platformate Rundown Tank
A
T063
PH
8486.4
T063 Tank - Crude Oil Slop
A
T064
PH
9463.19
T064 Tank - Platformate Rundown Tank
A
T065
PH
10113.6
T065 Tank - Gasoline Blend
A
T066
PH
14584.03
T066 Tank - Purchased LSR Storage
A
T067
PH
14584.03
T067 Tank - Isomate Rundown Tank
A
T082
PH
20081.38
T082 Tank - CBO Storage Tank
A
T084
PH
10109.6
T084 Tank - Charging Stock - # 7 Unit
A
T085
PH
8366.59
T085 Tank - Alkylate Rundown Tank
A
T088
PH
20121.6
T088 Tank - Cracked Gasoline Rundown Tk
A
T089
PH
20121.6
T089 Tank - Cracked Gasoline Rundown Tk
A
T098
AP
1005.53
T098 Tank - DAGO Flux
A
T103
PH
54941.59
T103 Tank-Naphtha Storage
A
T108
PH
48373.44
T108 Tank - Kerosene/Diesel Feed to DHT
A
T109
PH
55367.2
T109 Tank - Slop Product Feed to DHT
A
T113
PH
60307.42
T113 Tank - FCC Naphtha Slop Tank
A
T114
PH
55332.73
T114 Tank - Charging Stock Storage
A
T115
PH
55328.97
T115 Tank - Charging Stock Storage
A
T120
PH
76742.54
T120 Tank - Ultra Low Sulfur Diesel Tank
A
T121
PH
79649.85
T121 Tank - Ultra Low Sulfur Diesel Tank
A
T122
PH
77846.18
T122 Tank - Ultra Low Sulfur Diesel Tank
A
T123
PH
79722.49
T123 Tank - ULSD/ Gasoline
A
T124
PH
53787.39
T124 Tank - Gasoline Blend Tank
A
T126
PH
54504.81
T126- Truck Rack 93 Octane Gas
A
T128
PH
80298.71
T128 Tank - Gasoline Blend Tank
A
T146
PH
711.62
T146 Tank - Propane (Middle)
A
T147
PH
713.05
T147 Tank - Propane (South)
A
T148
PH
714.19
T148 Tank - Propylene (South)
A
T149
PH
2570.92
T149 Tank - Iso-Butane Storage/Charge


- 44 -

--------------------------------------------------------------------------------




A
T155
PH
524.58
T155 Tank - N-Butane Storage Tank
A
T167
AP
1332.8
T167 Tank - Asphalt Storage Tank
A
T168
AP
1332.8
T168 Tank - ASBA
A
T184
PH
955.73
T184 Tank - N-Butane Storage Tank (N)
A
T185
PH
1784.65
T185 Tank - N-Butane Storage Tank (S)
A
T186
PH
706.6
T186 Tank - N-Butane Storage Tank
A
T187
PH
817.167
T187 Tank - Propane (North)
A
T189
PH
713.61
T189 Tank - Propylene
A
T191
PH
150386.36
T191 Tank - Ashpalt Storage
A
T194
#5 & #14
604.5
T194 Tank - Isobutane Yield Storage
A
T195
#5 & #14
604.5
T195 Tank - Isobutane Storage
A
T196
#5 & #14
604.5
T196 Tank - Isobutane Storage
A
T197
#5 & #14
524.52
T197 Tank - Propane/Propylene Slop Stor
A
T217
#7,#10&#12
73
T217 Tank - Compressor Lube Oil
A
T241
#5 & #14
2795.95
T241 Tank - No 12 Flushing Oil Storage
A
T242
#5 & #14
2795.95
T242 Tank - No 12 Flushing Oil Storage
A
T243
#5 & #14
3265.24
T243 Tank - Light Cycle Oil Slop Storage
A
T245
#5 & #14
3135.3
T245 Tank - Purchased Naphtha Storage
A
T246
#5 & #14
3135.3
T246 Tank - Purchased Naphtha Storage
A
T247
#5 & #14
5140.7
T247 Tank - HCN Hydrotreater Spare Fd
A
T262
PH
5040.55
T262 Tank - Purchased Kerosene Storage
A
T263
PH
5040.55
T263 Tank - Purchased Diesel
A
T264
PH
5039.58
T264 Tank - Purchased Diesel
A
T265
PH
5039.58
T265 Tank - Purchased Diesel
A
T268
LOT
462.79
T268 Tank - Untreated LSR
A
T269
LOT
462.79
T269 Tank - Untreated LSR Tank
A
T271
PH
9230.5
T271 Tank - Kerosene/Diesel Slop Tank
A
T272
PH
1010.61
T272 Tank - Black Oil
A
T273
PH
1010.61
T273 Tank - Black Oil
A
T274
PH
1010.61
T274 Tank - 500 Vis Lube
A
T282
WWTP
2719.37
T282 Tank - Slop Oil Tank (S)
A
T283
WWTP
2719.37
T283 Tank - Slop Oil Tank (N)
A
T353
AP
1412.7
T353 Tank - MC-250 Storage Tank
A
T356
AP
285.16
T356 Tank - Solvent Storage
A
T357
AP
107.43
T357 Tank - 105% Phospholeum Storage
A
T360
#5 & #14
15091.6
T360 Tank - Unifiner Feed Stock
A
T361
#5 & #14
15094.93
T361 Tank - Unifiner Feed Stock
A
T362
#5 & #14
598.3
T362 Tank - Propylene Storage
A
T363
#5 & #14
595.39
T363 Tank - Butane Splitter Chg Storage
A
T364
#5 & #14
1007.24
T364 Tank - Isobutane Storage
A
T365
#5 & #14
1007.24
T365 Tank - Isobutane Storage
A
T366
#5 & #14
697
T366 Tank - #11 Solvent Charge Tank
A
T367
#5 & #14
5117.19
 
A
T368
#5 & #14
10106.68
T368 Tank - Charging Stock- #12 Unit
A
T371
#5 & #14
10098.9
T371 Tank - Sweet Naphtha Feed #9 Unit
A
T372
#5 & #14
10108.5
T372 Tank - HCN Hydrotreater Fd Tk


A-1

--------------------------------------------------------------------------------



A
T531
PH
13368
T531- B100 Storage Tank
A
T532
PH
31786.04
T532-Truck Rack Ethanol
A
T536
#5 & #14
15130.91
T536 Tank - LSR Hydrotreater Feed
A
T540
Trucking
241.71
 
A
T552
Trucking
241.71
 
A
T554
PMA
107.72
T554 Tank - PMA-Let Down Facility ES1531
A
T571
AP
142.05
T571 Tank - ES-1531 Storage Tank
A
T051
PH
11956.94
T051 Tank - LCO/Kerosene/Diesel Tank
A
T198
#5 & #14
519.5
T198 Tank - Propylene Storage
A
T240
#5 & #14
3030.67
T240 Tank - Naphtha/Platformate Slop
A
T244
#5 & #14
2060.28
T244 Tank - Light Cycle Oil Slop Storage
 
 
 
 
 
B
T004
LOT
5130.6
T004 Tank - Alkylate Rundown Tank
B
T009
LOT
1283.51
T009 Tank - Caustic Blending
B
T042
#4,#8&#11
765.5
T042 Tank - DAGO Storage
B
T043
#4,#8&#11
572.75
T043 Tank - Asphalt Blending Oil
B
T053
LOT
7866.3
T053 Tank - Plant Caustic
B
T140
LOT
992.02
T140 Tank - Fresh Acid
B
T141
LOT
996.49
T141 Tank - Fresh Acid
B
T142
LOT
2015.66
T142 Tank - Spent Acid
B
T143
LOT
2015.66
T143 Tank - Spent Acid
B
T144
LOT
125.34
T144 Tank - Caustic
B
T180
PMA
301.14
T180 Tank - Polyol Storage
B
T188
PH
5033.07
T188 Tank - Spt Caustic/Sodium Hydrosulf
B
T199
AP
1892.6
T199 Tank - Purchased 300-360 Naphtha
B
T275
WWTP
1723
T275 Tk S. Waste Water Coll Tk (E)
B
T276
WWTP
1734
T276 Tank S. Waste Water Coll Tk (W)
B
T277
WWTP
4418
T277 Tank N. Waste Water Coll Tk (E)
B
T278
WWTP
4424
T278 Tank N. Waste Water Coll Tk (W)
B
T279
WWTP
42893.71
T279 Tank Waste Water Storage Tk (E)
B
T280
WWTP
42893.71
T280 Tank Waste Water Storage Tk (W)
B
T373
LOT
1008.1
T373 Tank - Caustic Blending
B
T374
#7,#10&#12
342.74
 
B
T393
WWTP
143.189
T393 Tank- Caustic Stor. FiberglassWWTP
B
T394
WWTP
286.21
T394 Tank - Sulfuric Acid Storage Tk
B
T432
LOT
2030.74
T432 Tank - Spent Caustic
B
T449
WWTP
241
 
B
T541
LOT
5036
T541Tank - Raw Wtr Storage
B
T542
LOT
5036
T542 Tank - Raw Wtr Storage
B
T543
LOT
5036
T543 Tank - Treated Wtr Storage
B
T545
WWTP
23367.03
T545 Tank - Equalization Tk (E)
B
T546
WWTP
23367.03
T546 Tank - Equalization Tk (W)
B
T547
PH
290.24
T547 Tank - Sour H2O Tk
 
 
 
 
 
C
T023
AP
1999.7
T023 Tank - Winter Grade Colay Storage
C
T024
PMA
3447.8
T024 Tank - PMA Storage


- 2 -

--------------------------------------------------------------------------------



C
T039
#4,#8&#11
5116.7
T039 Tank - Asphalt Blend Tank
C
T040
#4,#8&#11
3684.9
T040 Tank - Asphalt Blend Tank
C
T041
#4,#8&#11
3802.37
T041 Tank - Asphalt Blend Tank
C
T076
#4,#8&#11
36397.84
T076 Tank - Flux Slop Storage
C
T078
AP
5171.2
T078 Tank - Shingle Adhesive Storage
C
T101
AP
54990.8
T101 Tank - Paving Asphalt
C
T102
#4,#8&#11
55332.49
T102 Tank - Flux Charge Tk- #11 Unit
C
T104
#4,#8&#11
55322.84
T104 Tank - PG 64-22 Storage
C
T105
#4,#8&#11
64025.44
T105 Tank - Flux Storage
C
T112
PMA
151130
T112 Tank - Ashpalt Storage
C
T219
AP
55956.49
T219 Tank - PG64-22 Storage Tank
C
T348
AP
5264.45
T348 Tank - Hard Asphalt Storage Tank
C
T349
AP
5288.26
T349 Tank - RC250/RC800 Storage Tank
C
T350
AP
1412.7
T350 Tank - Lion Prime Storage Tank
C
T351
AP
1412.7
T351 Tank - Lion Prime Storage Tank
C
T352
AP
1412.7
T352 Tank - MC-30 Storage Tank
C
T354
AP
1391
T354 Tank - Coating Asphalt Storage
C
T355
AP
1006.1
T355 Tank - Asba Storage Tank
C
T382
PMA
5214.53
T382 Tank - PG 76-22 Storage
C
T383
PMA
5192.02
T383 Tank - PG 76-22 Storage
C
T384
PMA
3149.72
T384 Tank - PMA Storage
C
T385
PMA
3065.13
T385 Tank - PMA Storage
C
T386
PMA
3063.79
T386 Tank - PMA Storage
C
T387
PMA
3065.25
T387 Tank - PMA Storage
C
T544
AP
5295.45
T544 Tank - Asphalt Storage Tank
C
T548
PMA
100328
T548 Tank - PG64-22 Storage Tank
C
T553
PMA
1521.75
T553 Tank - PMA Mix Tk
C
T107
AP
55291.28
T107 Tank - Paving Asphalt
C
T110
AP
55747.56
T110 Tank - Paving Asphalt
C
T175
AP
4815.73
T175 Tank - PG 64-22 Asphalt Storage
 
 
 
 
 
D
T119
PH
30000
T119 Tank - Truck Rack Diesel
D
T125
PH
55089.48
T125 Tank - Truck Rack 84 Octane Gas
D
T549
PH
143.24
T549 Tank - Lion Gasoline IVD Additive










- 3 -

--------------------------------------------------------------------------------




Exhibit B
Ancillary Services Fees
Ancillary Services and Ancillary Services Fees as agreed upon by the Parties
from time to time.





B-1

--------------------------------------------------------------------------------




Exhibit C
Group B Materials
Water Collection
Boiler Feed Water
Fresh Caustic
Fresh Sulfuric Acid
Slop Oil/Water
Spent Caustic
Spent Sulfuric Acid
Waste Water
Water/WWTP Eq Tk
WWTP (backwash)
Other similar materials





C-1

--------------------------------------------------------------------------------




Exhibit D
Group C Materials
140/160 PEN Asphalt
250/300 VIS Flux
ASPHALT 1531
Asphalt Paving
Fuel Oil 1761
PG 64-22
PG 70-22
PG 76-22
Slop Asphalt
VTB Blend
VTB Heavy



D-1